Exhibit 10.3
Execution Form
MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and among
PLATINUM OWNERCO, LLC,
PLATINUM LEASECO, LLC,
and
SOUTH 17TH STREET INTERMEZZCO, LLC
as
THE SELLER PARTIES,
and
SPARTANS OWNER LLC,
and
SPARTANS LESSEE LLC,
as
THE PURCHASER PARTIES
Dated as of October 13, 2010
for the
Sofitel Philadelphia

 



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made and
entered into as of the 13th day of October, 2010, by and among PLATINUM OWNERCO,
LLC, a Delaware limited liability company (“Platinum OwnerCo”), PLATINUM
LEASECO, LLC, a Delaware limited liability company (“Platinum LeaseCo”), SOUTH
17TH STREET INTERMEZZCO, LLC, a Delaware limited liability company (“MezzCo” and
together with Platinum LeaseCo and Platinum OwnerCo, individually a “Seller
Party” and collectively, the “Seller Parties”), SPARTANS OWNER LLC, a Delaware
limited liability company (“Spartans Owner”), and SPARTANS LESSEE LLC, a
Delaware limited liability company (“Spartans Lessee” and together with Spartans
Owner, individually a “Purchaser Party” and collectively, the “Purchaser
Parties”).
RECITALS
     A. Platinum OwnerCo owns all of the outstanding membership interests (the
“Mezz OwnerCo Interests”) in South 17th Street OwnerCo Mezzanine, LLC, a
Delaware limited liability company (the “Mezz OwnerCo LLC”) (subject to the
agreement to transfer certain of such Mezz OwnerCo Interests to MezzCo as
hereinafter set forth), which in turn owns all of the outstanding membership
interests in South 17th Street OwnerCo, LLC, a Delaware limited liability
company (“OwnerCo LLC”), which in turn owns the hotel facility located at 120
South 17th Street, Philadelphia, Pennsylvania, and commonly known as Sofitel
Philadelphia (the “Hotel”), as more specifically described in this Agreement.
     B. Platinum LeaseCo owns all of the outstanding membership interests (the
“Mezz LeaseCo Interests” and, together with Mezz OwnerCo Interests, the “Target
Interests”) in South 17th Street LeaseCo Mezzanine, LLC, a Delaware limited
liability company (“Mezz LeaseCo LLC” and, together with Mezz OwnerCo LLC,
individually a “Target Party” and collectively, the “Target Parties”), which in
turn owns all of the outstanding membership interests in South 17th Street
LeaseCo, LLC, a Delaware limited liability company (“LeaseCo LLC” or “Operating
Tenant”), which in turn leases the Hotel from OwnerCo LLC pursuant to the
Operating Lease (as defined herein).
     C. The Seller Parties desire to sell the Target Interests to the Purchaser
Parties, and the Purchaser Parties desire to purchase from the Seller Parties,
the Target Interests, on the terms set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:
     1. DEFINITIONS.
     Capitalized terms used in this Agreement shall have the meanings set forth
below.





--------------------------------------------------------------------------------



 



     “Accor Member” means ABL Platinum, LLC, a Delaware limited liability
company.
     “Accountant” shall mean KPMG LLP, a U.S. limited liability partnership.
     “Additional Deposit” has the meaning set forth in Section 2(c)(ii) hereof.
     “Adjustment Time” has the meaning set forth in Section 7(a) hereof.
     “Affiliate” means a Person that, directly or indirectly, controls, is
controlled by, or is under common control with, such Person. For purposes of
this Agreement, “control”, when used with respect to any Person, means the power
to direct or cause the direction of the management and policies of such Person,
affirmatively (by direction) and negatively (by veto), directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Agreement” has the meaning set forth in the preface above.
     “Applicable Law” means (i) all statutes, laws, common law, rules,
regulations, ordinances, codes or other legal requirements of any Governmental
Authority, stock exchange, board of fire underwriters and similar quasi
governmental authority, and (ii) any judgment, injunction, order or other
similar requirement of any court or other adjudicatory authority, in effect at
the time in question and in each case to the extent the Person or property in
question is subject to the same.
     “Asset Management Agreement” means that certain Asset Management Agreement
dated as of January 5, 2007, between Operating Tenant and SCS Hotels, Inc., an
Arizona corporation.
     “Audited Financial Statements” means audited annual financial statements
for Platinum OwnerCo redacted to include only information related to the Hotel
for 2008 and 2009 to be prepared by the Accountant.
     “Base Management Fee” has the meaning given in the Management Agreement.
     “Bookings” has the meaning set forth in Section 2(a)(xviii) hereof.
     “Books and Records” has the meaning set forth in Section 2(a)(xv) hereof.
     “Business Day” means a day, other than a Saturday or Sunday, on which
commercial banks in the Commonwealth of Pennsylvania are open for the
transaction of business.
     “Capital Improvements” has the meaning given in the Management Agreement.
     “Cash on Hand” means all cash on hand at the Hotel, including any cash on
deposit in the Operating Account, but in any event excluding any Owner Cash or
cash on deposit in the Replacement Reserve.
     “Capital Budget” has the meaning given in the Management Agreement.

2



--------------------------------------------------------------------------------



 



     “Capped Claim” has the meaning set forth in Section 14(e) hereof.
     “Closing” has the meaning set forth in Section 2(g)hereof.
     “Closing Date” has the meaning set forth in Section 2(g) hereof.
     “Closing Documents” has the meaning set forth in Section 5(b)hereof.
     “Closing Escrow” has the meaning set forth in Section 2(g) hereof.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor or federal income tax code.
     “Competitor” has the meaning given in the Management Agreement.
     “Confidential Information” has the meaning set forth in Section 18(n)(ii).
     “Contract” or “Contracts” means, individually, an Equipment Lease or
Operating Agreement and, collectively, the Equipment Leases and the Operating
Agreements.
     “Deposit” has the meaning set forth in Section 2(c)(ii).
     “Due Diligence Period” has the meaning set forth in Section 3(a)(i).
     “Due Diligence Contingency” has the meaning set forth in Section 3(a)(i).
     “Effective Date” means the date of this Agreement.
     “Employees” means all persons currently employed by Manager for work in or
about the Hotel.
     “Equipment Leases” has the meaning set forth in Section 2(a)(xi) hereof.
     “Escrow Agent” means the Title Company.
     “Excluded Property” shall mean those assets set forth in Section 2(b)
hereof.
     “Existing Survey” means that certain ALTA/ACSM Survey prepared by Millman
Surveying, Inc., dated November 14, 2006, as identified as MSI Site No. 10016.
     “F&B” has the meaning set forth in Section 2(a)(vi) hereof.
     “FF&E” shall mean those assets set forth in Section 2(a)(iii) hereof.
     “Governmental Authority” means any federal, state or local government or
other political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.
     “Gross Revenues” has the meaning given in the Management Agreement.

3



--------------------------------------------------------------------------------



 



     “Hazardous Substances” means any hazardous or toxic substances, materials
or waste, pollution, contamination or radiation, whether in solid, semisolid,
liquid or gaseous form, including, without limitation, asbestos, petroleum or
petroleum by-products, toxic mold or fungi and polychlorinated biphenyls.
     “Hotel” has the meaning given in the above Recitals.
     “Improvements” has the meaning set forth in Section 2(a)(ii) hereof.
     “Incentive Management Fee” has the meaning given in the Management
Agreement.
     “Indemnification Loss” means, with respect to any Indemnified Party, any
actual (and not contingent) liability, damage, loss, cost or expense, including,
without limitation, reasonable attorneys fees and expenses and court costs,
incurred by such Indemnified Party as a result of the act, omission or
occurrence in question.
     “Indemnified Party” has the meaning set forth in Section 14(c) hereof.
     “Indemnifying Party” has the meaning set forth in Section 14(c)hereof.
     “Indemnity Cap” has the meaning set forth in Section 14(e) hereof.
     “Indemnity Threshold” has the meaning set forth in Section 14(e) hereof.
     “Initial Deposit” has the meaning set forth in Section 2(c)(i) hereof.
     “Inspections” has the meaning set forth in Section 3(a)(ii) hereof.
     “Intangible Property” means the accounting and business records and books
relating to the operation of the Hotel; telephone numbers and post office boxes
for the Hotel; all software used in connection with the operation of the Hotel
(except for Excluded Property), and all other non-proprietary items owned by
OwnerCo LLC or Operating Tenant and used in connection with the operation of the
Hotel, including, without limitation, all correspondence, hotel guest and
mailing lists, guest histories (but only to the extent such guest histories
relate to the Hotel and do not include guest histories for other hotels owned or
operated by OwnerCo LLC or Operating Tenant or their Affiliates) and other
marketing information, reservation lists, keys and lock and safe combinations,
in all instances to the extent same is not property of the Manager pursuant to
the Management Agreement or otherwise; all trade names, domain names and
websites, to the extent owned by OwnerCo LLC or Operating Tenant; all trade
names, domain names and websites, to the extent owned by OwnerCo LLC or
Operating Tenant.
     “IT Systems” has the meaning set forth in Section 2(a)(v) hereof.
     “Land” has the meaning set forth in Section 2(a)(i) hereof.
     “LeaseCo LLC” has the meaning given in the above Recitals.

4



--------------------------------------------------------------------------------



 



     “Liability” means any liability, obligation, damage, loss, diminution in
value, cost or expense of any kind or nature whatsoever, whether accrued or
unaccrued, actual or contingent, known or unknown, foreseen or unforeseen.
     “Licenses and Permits” has the meaning set forth in Section 2(a)(xiii)
hereof.
     “Losses” has the meaning set forth in Section 14(a) hereof.
     “Manager’s Estoppel Certificate” has the meaning set forth in Section 3(c).
     “Management Agreement” means that certain Management Agreement dated
January 5, 2007 between Operating Tenant and Manager, as amended by that certain
First Amendment dated February 2009, and that certain Second Amendment dated as
of September 24, 2010.
     “Manager” means Accor Business and Leisure Management LLC, a Delaware
limited liability company as “Manager” under and as defined in the Management
Agreement.
     “Material Contract” means any Contract requiring aggregate annual payments
in excess of Ten Thousand and 00/100 Dollars ($10,000.00) for any year during
the term of such Contract after the Closing and/or any Contract with a term
exceeding one year in duration as of the Effective Date.
     “Mezz LeaseCo Interests” has the meaning given in the above Recitals.
     “Mezz LeaseCo LLC” has the meaning given in the above Recitals.
     “Mezz OwnerCo Interests” has the meaning given in the above Recitals.
     “Mezz OwnerCo LLC” has the meaning given in the above Recitals.
     “Minimum Equity Investment” has the meaning given in the Management
Agreement.
     “Mortgage Loan” means that certain mortgage loan in the original principal
amount of Fifty-Six Million Seventy Thousand and 00/100 Dollars ($56,070,000.00)
evidenced by the Mortgage Loan Agreement.
     “Mortgage Loan Agreement” means that certain Loan Agreement dated
January 5, 2007, between OwnerCo LLC, as Borrower, and Greenwich Capital
Financial Products, Inc., as Lender, as amended from time to time.
     “Net Operating Income” has the meaning given in the Management Agreement.
     “Net Worth Amount” has the meaning set forth in Section 12(l) hereof.
     “MezzCo” has the meaning given in the above preface.
     “New Survey Defect” has the meaning set forth in Section 4(c)(iii) hereof.
     “New Title Exception” has the meaning set forth in Section 4(c)(iii)
hereof.

5



--------------------------------------------------------------------------------



 



     “New Title and Survey Election Notice” has the meaning set forth in
Section 4(c)(iii) hereof.
     “New Title and Survey Objection Notice” has the meaning set forth in
Section 4(c)(iii) hereof.
     “New Title and Survey Response Notice” has the meaning set forth in
Section 4(c)(iii) hereof.
     “Non-Foreign Affidavit” means an affidavit duly executed by OwnerCo LLC
pursuant to Section 1445 of the Code.
     “OFAC” has the meaning set forth in Section 9(a)(xxxii) hereof.
     “Operating Account” has the meaning given in the Management Agreement.
     “Operating Agreements” means all maintenance, repair, improvement, service
and supply contracts, booking and reservation agreements, credit card service
agreements, and all other agreements for goods or services which are held by
OwnerCo LLC or Operating Tenant in connection with the Hotel, other than the
Tenant Leases, Equipment Leases, and Licenses and Permits, together with all
deposits made or held by OwnerCo LLC or Operating Tenant thereunder.
     “Operating Budget” has the meaning given in the Management Agreement.
     “Operating Expenses” has the meaning given in the Management Agreement.
     “Operating Lease” means that certain Hotel Lease dated January 5, 2007,
between OwnerCo LLC, as landlord, and Operating Tenant, as tenant, with respect
to the Hotel.
     “Operating Tenant” has the meaning given in the above Recitals.
     “Operating Year” has the meaning given in the Management Agreement.
     “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of business of such Person, consistent with past custom and
practice, taking into account the facts and circumstances in existence from time
to time.
     “OwnerCo LLC” has the meaning given in the above Recitals.
     “Owner Cash” means all cash held by the Target Parties, OwnerCo LLC, and
LeaseCo LLC other than at the Hotel, but in any event excluding any Cash on Hand
or cash on deposit in the Replacement Reserve.
     “Parties” means collectively the Seller Parties and the Purchaser Parties.
     “Permitted Exceptions” has the meaning set forth in Section 4(c)(ii)
hereof.

6



--------------------------------------------------------------------------------



 



     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity or a
governmental entity (or any department, agency or political subdivision
thereof), or other entity of any kind, or any combination of the foregoing.
     “Personal Property” means the Property other than the Real Property.
     “Plans and Specifications” has the meaning set forth in Section 2(a)(xvi)
hereof.
     “Platinum LeaseCo” has the meaning given in the above Recitals.
     “Platinum OwnerCo” has the meaning given in the above Recitals.
     “Platinum OwnerCo LLC Agreement” has the meaning set forth in Section 2(e)
hereof.
     “Post-Closing Net Worth Period” has the meaning set forth in Section 12(l)
hereof.
     “Property” has the meaning set forth in Section 2(a) hereof.
     “Purchase Price” has the meaning set forth in Section 2(c) hereof.
     “Purchaser Parties Board Approval” has the meaning set forth in
Section 3(b)(ii) hereof.
     “Purchaser Parties Closing Condition” has the meaning set forth in
Section 6(b) hereof.
     “Purchaser Parties Closing Condition Failure” has the meaning set forth in
Section 15(b) hereof.
     “Purchaser Parties Closing Documents” has the meaning set forth in
Section 5(b) hereof.
     “Purchaser Parties Due Diligence Reports” has the meaning set forth in
Section 3(a)(iv) hereof.
     “Purchaser Parties Indemnitees” means the Purchaser Parties and their
respective Affiliates, their respective members, officers, directors and
shareholders (past and present) (and expressly including the Target Parties,
OwnerCo LLC, and Operating Tenant from and after Closing).
     “Purchaser Parties’ Inspectors” has the meaning set forth in
Section 3(a)(ii) hereof.
     “Purchaser Parties Liabilities” means, subject to the Seller Parties’
indemnification obligations with respect to breaches of their express
representations and warranties and covenants set forth herein, all Liabilities
(i) with respect to the Target Interests, Target Parties, OwnerCo LLC, LeaseCo
LLC, the Property or the Hotel to the extent first arising or accruing on or
after the Closing Date including, without limitation, Liabilities to the extent
accruing on or

7



--------------------------------------------------------------------------------



 



after the Closing Date under the Tenant Leases, the Management Agreement
(including obligations in respect of Employees thereunder), the Contracts, the
Permitted Exceptions, the Licenses and Permits, the third-party license
agreements for the IT Systems, and the Bookings, and Liabilities resulting from
any Third-Party Claim based on events or circumstances to the extent first
arising or accruing on or after the Closing Date; (ii) with respect to or
arising from the physical condition of the Property (regardless of whether such
condition existed prior to or exists after the Closing Date), including, without
limitation, any Liabilities arising from the design, construction, engineering,
or maintenance and repair of the Property, whether arising prior to or after the
Closing Date; (iii) with respect to or arising from any actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances,
pollution, contamination or radiation into any water, soil, sediment, air or
other environmental media over, on, in or under the Real Property, whether first
arising prior to or after the Closing Date; (iv) with respect to Taxes to the
extent first arising or accruing on or after the Closing Date; and (v) with
respect to the Target Interests, Target Parties, OwnerCo LLC, LeaseCo LLC, the
Property or the Hotel to the extent first arising or accruing prior to the
Closing Date to the extent that the Purchaser Parties received a credit therefor
pursuant to this Agreement.
     “Purchaser Parties Monetary Cure Period” has the meaning set forth in
Section 16(c) hereof.
     “Purchaser Parties Non-Monetary Cure Period” has the meaning set forth in
Section 16(b) hereof.
     “Purchaser Party” has the meaning given in the above Recitals.
     “Real Property” has the meaning set forth in Section 2(a)(ii) hereof.
     “Released Parties” has the meaning set forth in Section 10(d) hereof.
     “Replacement Reserve” has the meaning given in the Management Agreement.
     “Restricted Person” has the meaning given in the Platinum OwnerCo LLC
Agreement.
     “Retail Merchandise” has the meaning set forth in Section 2(a)(vii) hereof.
     “Roll-Over Offer Notice” has the meaning given in the Platinum OwnerCo LLC
Agreement.
     “Roll-Over Right” has the meaning set forth in Section 2(e) hereof.
     “Sales Tax” has the meaning set forth in Section 7(d)(ii) hereof.
     “SEC” has the meaning set forth in Section 18(n) hereof.
     “Seller Party” has the meaning given in the above Recitals.
     “Seller Parties Board Approval” has the meaning set forth in
Section 3(b)(i) hereof.

8



--------------------------------------------------------------------------------



 



     “Seller Parties Board Approval Period” has the meaning set forth in
Section 3(b)(i) hereof.
     “Seller Parties Closing Condition” has the meaning set forth in
Section 6(a).
     “Seller Parties Closing Documents” has the meaning set forth in
Section 5(a)hereof.
     “Seller Parties Cure Period” has the meaning set forth in Section 15(b)
hereof.
     “Seller Parties Due Diligence Materials” has the meaning set forth in
Section 3(a)(iii) hereof.
     “Seller Parties Indemnitees” means the Seller Parties, each Target Party,
OwnerCo LLC and Operating Tenant and their respective Affiliates, their
respective members, officers, directors and shareholders (past and present) (but
expressly excluding the Target Parties, OwnerCo LLC and Operating Tenant from
and after Closing).
     “Seller Parties Liabilities” means all Liabilities (i) with respect to the
Target Interests, Target Parties, OwnerCo LLC, LeaseCo LLC, the Property or the
Hotel to the extent first arising or accruing prior to the Closing Date,
including, without limitation, Liabilities to the extent accruing prior to the
Closing Date under the Tenant Leases, the Mortgage Debt, the Management
Agreement (including obligations in respect of Employees thereunder), the
Contracts, the Permitted Exceptions, the Licenses and Permits, the third-party
license agreements for the IT Systems and the Bookings, and Liabilities
resulting from any Third-Party Claim based on events or circumstances to the
extent first arising or accruing prior to the Closing Date; and (ii) with
respect to Taxes first arising or accruing prior to the Closing Date; but in all
events expressly excluding all Liabilities (A) that are included in Purchaser
Parties Liabilities under clauses (ii) or (iii) of the definition thereof; and
(B) first arising or accruing prior to the Closing Date to the extent that the
Purchaser Parties received a credit therefor pursuant to this Agreement.
     “Spartans Lessee” has the meaning given in the above Recitals.
     “Spartans Owner” has the meaning given in the above Recitals.
     “Specially Designated National Blocked Person” has the meaning set forth in
Section 9(a)(xxxii) hereof.
     “Supplies” has the meaning set forth in Section 2(a)(iv) hereof.
     “Surplus Replacement Reserve” means (i) the balance in the Replacement
Reserve as of the Adjustment Time, plus (ii) four percent (4%) of the amount
budgeted for Gross Revenues for the Hotel in the Operating Budget for the
Operating Year in which Closing occurs for the balance of such Operating Year
after the Adjustment Time, and minus (iii) the amount of unfunded Capital
Improvements obligations for the Hotel under the Capital Budget for the
Operating Year in which Closing occurs as of the Adjustment Time.
     “Survey Defects” has the meaning set forth in Section 4(c)(i) hereof.

9



--------------------------------------------------------------------------------



 



     “Target Interests” has the meaning given in the above Recitals.
     “Target Party” has the meaning given in the above Recitals.
     “Taxes” means any federal, state, local or foreign, income, capital gain,
gross receipts, capital stock, franchise, profits, estate, gift or generation
skipping tax, real property, personal property, sales, use, room, occupancy, ad
valorem or similar taxes, assessments, levies, charges or fees imposed by any
Governmental Authority on any Target Party, OwnerCo LLC or Operating Tenant with
respect to the Property or the Hotel, including, without limitation, any
interest, penalty or fine with respect thereto, but expressly excluding any
transfer, documentary stamp, recording or similar tax, levy, charge or fee
incurred with respect to the transactions described in this Agreement.
     “Tenant Leases” has the meaning set forth in Section 2(a)(x) hereof.
     “Third-Party Claim” means, with respect to the Person in question, any
claim, demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question including, without limitation, by a
Governmental Authority.
     “Title and Survey Side Letter” has the meaning set forth in Section 4(c)(i)
hereof.
     “Title Commitment” has the meaning set forth in Section 4(a) hereof.
     “Title Company” means Chicago Title Insurance Company, National Business
Unit, Two Gateway Center, 603 Stanwix Street, 19th Floor, Pittsburgh,
Pennsylvania 15222-1402, Attention William Weinheimer, but not any agent
thereof.
     “Title Documents” has the meaning set forth in Section 5(a)(iv) hereof.
     “Title Exceptions” has the meaning set forth in Section 4(c)(i) hereof.
     “Title Policy” has the meaning set forth in Section 4(d)hereof.
     “Trade Payables” has the meaning set forth in Section 7(b)hereof.
     “Unpermitted Exceptions” has the meaning set forth in Section 4(c)(i)
hereof.
     “Updated Survey” means an updated Existing Survey (or any new survey)
ordered and paid for solely by the Purchaser Parties and completed and obtained
by the Purchaser Parties during the Due Diligence Period.
     “Warranties” has the meaning set forth in Section 2(a)(xvii) hereof.
     “Work-in-Progress” has the meaning set forth in Section 9(a)(xxiv) hereof.
     (a) Construction. As used in this Agreement, (i) each term defined in this
Agreement has the meaning assigned to it, (ii) each accounting term not
otherwise defined in this Agreement has the meaning assigned to it in accordance
with U.S.

10



--------------------------------------------------------------------------------



 



Treasury Regulations, (iii) as the context may require, words in the singular
include the plural and words in the plural include the singular, (iv) as the
context may require, words in the masculine or neuter gender include the
masculine, feminine and neuter genders, (v) except as the context may require,
all references to Schedules or Exhibits refer to Schedules or Exhibits delivered
herewith or attached hereto (each of which is deemed to be a part of this
Agreement), (vi) all references to Sections or Articles refer to Sections or
Articles of this Agreement, (vii) all references to “$” or “dollars” refer to
U.S. dollars legal currency, (viii) any amount to be paid in “$” or “dollars”
shall be paid in U.S. dollars, and (ix) the terms “herein”, “hereunder”,
“hereby”, “hereto” and terms of similar import refer to this Agreement in its
entirety, and not to any particular Article, Section, paragraph or subparagraph.
No provision of this Agreement will be construed in favor of, or against, any of
the Parties hereto by reason of the extent to which such Party or its counsel
participated in its drafting or by reason of the extent to which this Agreement
or any provision hereof is inconsistent with any prior draft hereof or thereof.
     2. THE PROPERTY AND OTHER CLOSING EVENTS.
     (a) Purchase and Sale of the Property. Subject to the terms set forth in
this Agreement, at the Closing, the Seller Parties shall sell, convey, transfer,
assign and deliver to the Purchaser Parties, and the Purchaser Parties shall
purchase and accept indirectly from the Seller Parties (by the sale and purchase
of the Target Interests) the property and assets set forth in this Section, but
expressly excluding the Excluded Property (collectively, the “Property”):
     (i) Land. The land described in Schedule 2(a)(i), together with all
appurtenant easements and any other rights and interests appurtenant thereto
(the “Land”);
     (ii) Improvements. All buildings, structures (including parking decks and
garages) and other improvements located on or affixed to the Land and all
fixtures on the Land which constitute real property under Applicable Law (the
“Improvements”; the Land and the Improvements are referred to collectively
herein as the “Real Property”);
     (iii) FF&E. All fixtures (other than those which constitute Improvements),
building and construction materials, furniture, furnishings, equipment,
machinery, tools, vehicles, appliances, art work and other items of tangible
personal property located at the Hotel, other than the Supplies, IT Systems,
F&B, Retail Merchandise, Books and Records and Plans and Specifications (the
“FF&E”);
     (iv) Supplies. All china, glassware and silverware, linens, uniforms,
stationary, materials and supplies (whether in inventory or opened or unopened)
located at the Hotel and used or intended for use but not for sale in connection
with the operating of the Hotel at normal operating levels and all fuel stored
on site (the “Supplies”);

11



--------------------------------------------------------------------------------



 



     (v) IT Systems. All right, title and interest of OwnerCo LLC or Operating
Tenant, as the case may be, in and to all computer hardware, telecommunications
and information technology systems located at the Hotel, and all computer
software used at the Hotel (subject to the terms of the applicable license
agreement), to the extent the same are transferable (by change of control as
contemplated hereby) or the Parties obtain any consent necessary to effectuate
such a transfer (the “IT Systems”);
     (vi) Food and Beverage. All merchandise, food and beverages (whether in
inventory or opened or unopened) located at the Hotel and held for sale in
connection with the operation of the Hotel at normal operating levels, but
expressly excluding any alcoholic beverages to the extent the sale or transfer
of the same (by change of control as contemplated hereby) is not permitted under
Applicable Law (the “F&B”);
     (vii) Retail Merchandise. All inventory (whether opened or unopened), if
any, located at the Hotel and held for sale in any gift shop, pro shop or
newsstand, expressly excluding the F&B (the “Retail Merchandise”);
     (viii) Management Agreement. All right, title and interest of OwnerCo LLC
or Operating Tenant, as the case may be, in and to the Management Agreement for
the Hotel;
     (ix) Operating Lease. All right, title and interest of OwnerCo LLC or
Operating Tenant, as the case may be, in and to the Operating Lease for the
Hotel.
     (x) Tenant Leases. All right, title and interest of OwnerCo LLC or
Operating Tenant, as the case may be, in and to all leases, subleases, licenses,
concessions and similar agreements granting to any other Person the right to use
or occupy any portion of the Real Property, together with all security deposits
held by OwnerCo LLC or Operating Tenant thereunder, to the extent the same and
such security deposits are transferable (by change of control as contemplated
hereby) or the Parties obtain any consent necessary to effectuate such a
transfer (the “Tenant Leases”);
     (xi) Equipment Leases. All right, title and interest of OwnerCo LLC or
Operating Tenant, as the case may be, in and to all leases and purchase money
security agreements for any equipment, machinery, vehicles, furniture or other
personal property located at the Hotel which are held by OwnerCo LLC or
Operating Tenant, together with all deposits made by OwnerCo LLC or Operating
Tenant thereunder, to the extent the same and such deposits are transferable (by
change of control as contemplated hereby) or the Parties obtain any consent
necessary to effectuate such a transfer (the “Equipment Leases”);
     (xii) Operating Agreements. All right, title and interest of OwnerCo LLC or
Operating Tenant, as the case may be, in and to all Operating Agreements to the
extent the same and the deposits held thereunder are transferable (by

12



--------------------------------------------------------------------------------



 



change of control as contemplated hereby) or the Parties obtain any consent
necessary to effectuate such a transfer (the “Operating Agreements”);
     (xiii) Licenses and Permits. All right, title and interest of OwnerCo LLC
or Operating Tenant, as the case may be, in and to all licenses (including the
liquor license), permits, consents, authorizations, approvals, registrations and
certificates issued by any Governmental Authority which are held by OwnerCo LLC
or Operating Tenant with respect to the Hotel, including, without limitation,
the construction, use or occupancy of the Hotel, together with any deposits made
by OwnerCo LLC or Operating Tenant thereunder, to the extent the same and such
deposits are transferable (by change of control as contemplated hereby) or the
Parties obtain any consent necessary to effectuate such a transfer (the
“Licenses and Permits”);
     (xiv) Intellectual Property. All right, title and interest of OwnerCo LLC
or Operating Tenant, as the case may be, in and to all trademarks, trade names,
service marks, websites, domain names and other intellectual property rights set
forth in Schedule 2(a)(xiv), to the extent the same are transferable (by change
of control as contemplated hereby) or the Parties obtain any consent necessary
to effectuate such a transfer (the “Intellectual Property”);
     (xv) Books and Records. All right, title and interest of OwnerCo LLC or
Operating Tenant, as the case may be, in and to all books and records located at
the Hotel which relate exclusively to the Hotel (the “Books and Records”);
     (xvi) Plans and Specifications. All right, title and interest of OwnerCo
LLC or Operating Tenant, as the case may be, in and to all plans and
specifications, blue prints, architectural plans, engineering diagrams,
operating manuals, maintenance records and similar items located at the Hotel
which relate exclusively to the Hotel, to the extent the same are transferable
(by change of control as contemplated hereby) or the Parties obtain any consent
necessary to effectuate such a transfer (the “Plans and Specifications”);
     (xvii) Warranties. All right, title and interest of OwnerCo LLC or
Operating Tenant, as the case may be, in and to all warranties and guaranties
held by OwnerCo LLC or Operating Tenant with respect to any Improvements or
Personal Property, to the extent the same are transferable (by change of control
as contemplated hereby) or the Parties obtain any consent necessary to
effectuate such a transfer (the “Warranties”);
     (xviii) Bookings. All bookings and reservations for guest, conference and
banquet rooms, restaurants, bars and other food service establishments or other
facilities at the Hotel as of the Closing, together with all deposits held by
OwnerCo LLC or Operating Tenant with respect thereto (the “Bookings”); and
     (xix) Accounts Receivable. The accounts receivable which are less than or
equal to ninety (90) days old and arise with respect to any prior guest or then-

13



--------------------------------------------------------------------------------



 



current guest of the Hotel as of the applicable Adjustment Time, as set forth in
Section 7(a)(ii)(1).
     (b) Excluded Assets. Notwithstanding anything to the contrary in Section
2(a), the property, assets, rights and interests set forth in this Section 2(b)
(the “Excluded Property”) are excluded from the Property to be acquired by the
Purchaser Parties indirectly from the Target Parties (by the sale and purchase
of the Target Interests, as the case may be):
     (i) Third-Party Property. Any Personal Property owned by (1) Manager or any
agent or employee thereof which, in either instance either constitute their
personal effects or are listed on Schedule 2(b)(i) attached hereto, (2) the
lessor under any Equipment Leases, (3) the supplier, vendor, licensor or other
party under any Operating Agreements or Licenses and Permits, (4) any guests or
customers of the Hotel which constitute their personal effects, or (5) without
limiting the foregoing, any Personal Property (other than FF&E, Supplies, F&B
and Retail Merchandise) to the extent neither any Target Party, OwnerCo LLC, nor
Operating Tenant have any right, title or interest therein.
     (ii) Asset Management Agreement. The Asset Management Agreement, which
shall be terminated by OwnerCo LLC and/or Operating Tenant at or prior to
Closing.
     (c) Purchase Price. Subject to adjustment as expressly provided herein, the
Purchaser Parties shall pay Eighty-Eight Million Nine Hundred Eight-Six Thousand
Two Hundred Forty and 00/100 Dollars ($88,986,240.00) as the purchase price for
the Target Interests (the “Purchase Price”) to the Seller Parties as follows:
     (i) Within two (2) Business Days after the Effective Date, the Purchaser
Parties shall deposit the sum of One Million and 00/100 Dollars ($1,000,000.00)
(the “Initial Deposit”) with Escrow Agent by wire transfer to be held in escrow
by Escrow Agent pursuant to the terms and conditions of Section 2(d)(i) hereof.
Should the Purchaser Parties fail to deliver the Initial Deposit to Escrow Agent
as set forth in this Agreement and for so long thereafter as the Purchaser
Parties shall have failed to deliver the Initial Deposit, the Seller Parties, as
their sole and exclusive remedy, may elect to terminate this Agreement by
providing written notice to the Purchaser Parties, whereupon the Parties shall
have no further rights or obligations under this Agreement, except those which
expressly survive such termination.
     (ii) If the Purchaser Parties terminate this Agreement pursuant to the Due
Diligence Contingency (or the same is deemed terminated) in accordance with
Section 3(a)(i), the Initial Deposit shall be refunded to the Purchaser Parties
in accordance with Section 2(d)(ii). If the Purchaser Parties do not terminate
this Agreement pursuant to the Due Diligence Contingency or if this Agreement is
not deemed terminated as provided below, then the Purchaser Parties shall,
within two (2) Business Days after the expiration of the Due Diligence Period,
deposit with Escrow Agent an additional amount of Three Million and 00/100
Dollars

14



--------------------------------------------------------------------------------



 



($3,000,000.00) (the “Additional Deposit” and, together with the Initial Deposit
and any interest earned collectively thereon, the “Deposit”), which shall be
held by Escrow Agent in escrow pursuant to Section 2(d)(i). Should the Purchaser
Parties fail to deliver the Additional Deposit to Escrow Agent to the extent
required to be delivered as set forth in this Agreement and for so long
thereafter as the Purchaser Parties shall have failed to deliver the Additional
Deposit, the Seller Parties, as their sole and exclusive remedy, may elect to
terminate this Agreement by providing written notice to the Purchaser Parties,
in which case the Initial Deposit shall be disbursed to the Seller Parties in
accordance with Section 2(d)(ii), and the Parties shall have no further rights
or obligations under this Agreement, except those which expressly survive such
termination
     (iii) At the Closing, the Deposit shall be released to the Seller Parties
and the Purchaser Parties shall deliver the balance of the Purchase Price in
immediately available funds.
     (iv) The Purchase Price (prior to any adjustments for prorations herein
described) shall be allocated to the Personal Property in the manner set forth
on Schedule 2(c)(iv). Only that portion of the Purchase Price allocated to
adjustments for prorations herein described shall be allocated to the sale of
the Mezz LeaseCo Interests.
     (d) Escrow of the Deposit.
     (i) The Deposit shall be held Escrow Agent until the Closing, or earlier
termination of this Agreement, or earlier direction of the Parties. Escrow Agent
shall pay or apply the Deposit in accordance with this Section 2(d)(i). Any
interest earned on the Deposit shall become a part of the Deposit and the
Purchaser Parties shall receive a credit for such interest against the Purchase
Price if it is paid to the Seller Parties at Closing, and the Party receiving
such interest or the credit for such interest, as the case may be, shall pay any
income taxes thereon. At the Closing, the Deposit shall be paid by Escrow Agent
to the Seller Parties, or otherwise at the direction of such Parties, as set
forth below.
     (ii) Escrow Agent shall release or disburse the Deposit pursuant to the
following provisions: (1) to the notifying Party upon receipt of written demand
therefor, stating that this Agreement has been terminated by the notifying Party
and as a result of such termination the notifying Party is entitled under this
Agreement to such Deposit; provided, however, that Escrow Agent shall not honor
such demand until more than ten (10) days after the Escrow Agent has sent a copy
of such demand to the other Party, nor thereafter if the Escrow Agent shall have
received written notice of objection from the other Party in accordance with the
provisions of this Section 2(d)(ii), (2) upon receipt by Escrow Agent of a
written demand for such Deposit by the notifying Party pursuant to this
Section 2(d)(ii), Escrow Agent shall promptly send a copy thereof to the other
Party. The other Party shall have the right to object to the delivery of such
Deposit by filing written notice of such objection with Escrow Agent at any time
within seven (7) days of its receipt of such notice, but not thereafter. Such
notice shall set forth

15



--------------------------------------------------------------------------------



 



the basis for objecting to the delivery of such Deposit. Upon receipt of such
notice, Escrow Agent shall promptly send a copy thereof to the Party who filed
the written demand, (3) in the event Escrow Agent shall have received the
above-provided notice of objection within the time therein prescribed, the
Escrow Agent shall continue to hold such Deposit until (x) the Escrow Agent
receives written notice signed by all Parties directing the disbursement of such
Deposit, in which case Escrow Agent shall then disburse such Deposit in
accordance with such direction, or (y) in the event of litigation between the
Parties, Escrow Agent shall deposit such Deposit with the clerk of the court in
which such litigation is pending, or (z) the Escrow Agent shall be entitled to
take such affirmative steps as the Escrow Agent may, at the Escrow Agent’s
option, elect in order to terminate the Escrow Agent’s duties as Escrow Agent
with respect to the Deposit, including, but not limited, to deposit such Deposit
in court and an action in interpleader, the costs thereof to be borne by
whichever is the losing Party, (4) in the event that Escrow Agent shall be
uncertain as to the Escrow Agent’s duties or rights hereunder, or shall receive
instructions from the Parties which, in the Escrow Agent’s opinion, are in
conflict with any of the provisions hereof, the Escrow Agent shall be entitled
to hold and disburse such Deposit as set forth above and may decline to take any
other action.
     (iii) The Parties acknowledge that Escrow Agent: (x) is acting solely as a
stakeholder at their request and for their convenience, (y) shall not be deemed
to be the agent of any of the Parties hereto and (z) other than with respect to
any policy of title insurance Escrow Agent may issue in connection with the
transaction contemplated hereby, shall not be liable to any of the Parties
hereto for any act or omission on its part unless taken or suffered in bad
faith, or willful disregard of this Agreement or involving gross negligence. The
Parties and their Affiliates shall severally, and not jointly, indemnify and
hold Escrow Agent harmless from and against all costs, claims and expenses,
including reasonable attorneys’ fees and disbursements, incurred in connection
with the performance of the Escrow Agent’s duties hereunder, except with respect
to actions or omissions taken or suffered by Escrow Agent in bad faith, or
willful disregard of this Agreement or involving gross negligence on the part of
Escrow Agent.
     (iv) Escrow Agent shall invest the Deposit in savings accounts, United
States Treasury Bills, certificates of deposit and/or other money market
instruments in the manner jointly directed by the Parties. In the event such
joint directions are not issued, Escrow Agent shall invest such Deposit in
United States Treasury Bills. Escrow Agent shall not be liable for any losses
suffered in connection with any such investment and shall have no obligation to
obtain the best, or otherwise seek to maximize, the rate of interest earned on
any such investment. Any fees or charges in connection with such investment
shall be paid out of the amounts held in escrow before any other payments shall
be required to be made from such accounts.
     (v) Upon any delivery of Deposit in accordance with this Section 2(d)(v),
Escrow Agent shall be relieved of all liability, responsibility or

16



--------------------------------------------------------------------------------



 



obligation with respect to, or arising out of, such Deposit and the escrow
relating thereto. Following the earlier or (1) the delivery of the Initial
Deposit after a termination of this Agreement or (2) the delivery of the
Additional Deposit, Escrow Agent shall be relieved of all liability,
responsibility or obligation under this Agreement. Escrow Agent shall not be
bound by any modification to this Section unless Escrow Agent shall have agreed
to such modification in writing.
     (vi) Escrow Agent shall be entitled to rely or act upon any notice,
instrument or document believed by Escrow Agent to be genuine and to be executed
and delivered by the proper person, and shall have no obligation to verify any
statements contained in any notice, instrument or document or the accuracy or
due authorization of the execution of any notice, instrument or document.
     (vii) Escrow Agent shall be entitled to retain attorneys of its choice in
connection with this escrow or any dispute which may arise hereunder.
     (viii) Escrow Agent has acknowledged agreement to the foregoing provisions
of this Section by signing the place indicated on the signature page of this
Agreement.
     (e) Accor Member Roll-Over Right. The Parties acknowledge that, pursuant to
the Limited Liability Company Agreement (the “Platinum OwnerCo LLC Agreement”)
of Platinum OwnerCo, the Accor Member, as a member of Platinum OwnerCo, has the
right to retain or acquire a twenty-five percent (25%) interest in the Hotel
through a joint venture with the Purchaser Parties pursuant to a joint venture
agreement comparable to the terms of the Platinum OwnerCo LLC Agreement (the
“Roll-Over Right”). This Agreement and the Parties’ obligations hereunder are
subject to such Roll-Over Right. On or prior to the Effective Date, Platinum
OwnerCo shall (i) provide the Accor Member the Roll-Over Offer Notice, and
(ii) provide to the Purchaser Parties a copy of the Platinum OwnerCo LLC
Agreement that may be redacted at Platinum OwnerCo’s discretion with respect to
provisions that would be ineffective with respect to the Hotel after giving
effect to the transaction contemplated herein. Platinum OwnerCo shall also
promptly provide the Purchaser Parties with a copy of any notice from the Accor
Member waiving or exercising the Roll-Over Right. If the Accor Member exercises
its Roll-Over Right, then the Purchaser Parties shall meet and confer with the
Accor Member and shall otherwise use its commercially reasonable efforts to
agree upon a joint venture agreement comparable to the terms of the Platinum
OwnerCo LLC Agreement on or prior to November 22, 2010. If the Accor Member
exercises such Roll-Over Right but, notwithstanding such commercially reasonable
efforts, the Purchaser Parties are unable to reach agreement on the joint
venture agreement as aforesaid on or prior to November 22, 2010, then either
Party shall have the right to terminate this Agreement by providing written
notice to the other Party on or prior to November 22, 2010, whereupon the
Deposit shall be refunded to the Purchaser Parties in accordance with
Section 2(d)(ii), and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination.
Notwithstanding the foregoing, if the Accor Member exercises such Roll-

17



--------------------------------------------------------------------------------



 



Over Right but, notwithstanding such commercially reasonable efforts, the
Purchaser Parties are unable to reach agreement on the joint venture agreement
as aforesaid on or prior to November 22, 2010, then unless this Agreement has
been validly terminated pursuant to this or any other provision of this
Agreement, either Party shall have the right to postpone the Closing (and,
hence, the references to November 22, 2010 in the preceding sentences shall be
likewise extended) from time to time for any amount of time, but in any event
not later than December 22, 2010, in each instance by providing written notice
to the other Party thereof prior to the then scheduled Closing Date; provided,
however, that (i) the Purchaser Parties’ right to extend is subject to their
having employed and their continuing to employ commercially reasonable efforts
as aforesaid, and (ii) if the Purchaser Parties postpone the Closing to a date
that is not the first Business Day of a month, then the Seller Parties shall
have the right to further extend the Closing to the next day that is a first
Business Day of a calendar month. If the Accor Member exercises its Roll-Over
Right, then upon execution of such joint venture agreement with respect to such
joint venture, the Purchaser Parties shall (i) assign and such joint venture
shall assume, all rights and obligations of the Purchaser Parties under this
Agreement by written instrument reasonably satisfactory to Platinum OwnerCo
(which instrument shall provide that the Purchaser Parties shall not be released
of their pre-Closing obligations hereunder), (ii) cause such joint venture to
consummate the transaction contemplated hereby, and (iii) execute and deliver
such other instruments as may be reasonably required to effectuate the Accor
Member’s Roll-Over Right; provided, however, in no event shall the Purchaser
Parties have any liability if the Accor Member fails to perform any of its
obligations in connection with the Accor Member’s Roll-Over Right. If the Accor
Member does not exercise the Roll-Over Right, then the Purchaser Parties’
obligations hereunder shall be unaffected and the Purchaser Parties shall
proceed with the consummation of the transaction contemplated hereby subject to
the terms hereof. The Purchaser Parties acknowledge that the Seller Parties make
no representations as to whether the Roll-Over Right may be exercised or the
manner in which same is solicited or received. So long as the Seller Parties
shall have complied in all material respects with its obligations under this
Section 2(e), the Seller Parties shall have no liability to the Purchaser
Parties on account of any exercise or non-exercise of the Roll-Over Right by the
Accor Member, any act or solicitation taken or not taken by the Seller Parties
with respect thereto, or the inability of the Accor Member to reach agreement
with the Purchaser Parties on any matter contemplated herein or to otherwise
perform its obligations with respect thereto.
     (f) Transfers of Licenses, Permits and Liquor License. Operating Tenant
currently holds the liquor license included on Schedule 2(f) attached hereto
with respect to the operation of the restaurants, lounges, and bars presently
located within the Hotel. After the expiration of the Due Diligence Period,
(i) the Purchaser Parties shall, at the Purchaser Parties’ sole expense, file
all necessary forms, disclosures, applications, notices of transfer and
documents required to be filed by the Purchaser Parties with appropriate
governmental authorities to effectuate the transfer (by change of control as
contemplated hereby) or reissuance (if required) of the Licenses and Permits or
such other licenses and permits as may be required for the Purchaser Parties to
own and operate the Hotel in the manner contemplated by the Management
Agreement, all to the extent required by Applicable Law, and (ii) Seller shall
cooperate with the Purchaser

18



--------------------------------------------------------------------------------



 



Parties in all reasonable respects in filing any such documents, including,
without limitation, any notices required in reflecting a change of control of
Operating Tenant with respect to the liquor license, provided that Seller shall
not be required to incur any costs in respect thereof. Notwithstanding anything
to the contrary in this Section 2(e), the Purchaser Parties shall not
communicate, file any application or otherwise commence any procedure or
proceeding with any Governmental Authority for the transfer (by change of
control as contemplated hereby) of the Licenses or Permits or issuance or new
licenses and permits (if required), or post any notices at the Hotel or publish
any notices required for the transfer (by change of control as contemplated
hereby) of the Licenses or Permits or issuance of new licenses and permits (if
required), including, without limitation, any liquor license, prior to the
expiration of the Due Diligence Period. If this Agreement is terminated and the
Purchaser Parties have filed an application or otherwise commenced the
processing of obtaining new licenses and permits, the Purchaser Parties shall
withdraw all such applications and cease all other activities with respect to
such new licenses and permits. This Section shall survive the Closing.
     (g) Closing. The closing of the transaction described in this Agreement
(the “Closing”) shall occur on November 22, 2010, (as such date may be postponed
pursuant to this Agreement) (the date on which the Closing occurs is referred to
herein as the “Closing Date”). The Closing shall be effected through the Escrow
Agent, shall take place by means of a so called “New York style” escrow (the
“Closing Escrow”) as described herein, with each Party making its respective
deliveries to the Escrow Agent as required herein.
     3. CONTINGENCIES.
     (a) Due Diligence.
     (i) Due Diligence Contingency. For the period commencing on the Effective
Date and expiring upon Closing, the Purchaser Parties shall have the right to
perform their due diligence review of the Property and all matters related
thereto which the Purchaser Parties deem advisable, including, without
limitation, any engineering, zoning, environmental, title, survey, financial,
operational and legal compliance matters relating to the Property. The Purchaser
Parties shall have the right, if the Purchaser Parties, in their sole
discretion, are satisfied with the results of their due diligence review of the
Property, to notify the Seller Parties thereof on or before expiration of the
period (the “Due Diligence Period”) expiring at 11:59 p.m. (Eastern Time) on
November 12, 2010, in which event, the Parties shall, subject to the other terms
and conditions hereof, proceed to Closing and the Purchaser Parties shall be
deemed to have waived their right to terminate this Agreement pursuant to the
Due Diligence Contingency (defined below). In the event the Purchaser Parties
shall fail to provide such notice on or before the expiration of the Due
Diligence Period, this Agreement shall be deemed terminated. In addition, the
Purchaser Parties shall have the right to terminate this Agreement by providing
written notice to the Seller Parties at any time prior to the expiration of the
Due Diligence Period (the Purchaser Parties’ right to provide such notice of
satisfaction, such notice of termination and/or to

19



--------------------------------------------------------------------------------



 



allow this Agreement to terminate on account of the Purchaser Parties’ failure
to provide any such notice is herein referred to as the “Due Diligence
Contingency”). If the Purchaser Parties terminate this Agreement and/or this
Agreement terminates automatically, as provided above, pursuant to the Due
Diligence Contingency in accordance with this Section 3(a)(i), then the Deposit
shall be refunded to the Purchaser Parties in accordance with Section 2(d)(ii),
and the Parties shall have no further rights or obligations under this
Agreement, except those which expressly survive such termination.
     (ii) Due Diligence Inspections. The Purchaser Parties shall have the right
to perform such examinations, tests, investigations and studies of the Property
(the “Inspections”) as the Purchaser Parties reasonably deem advisable, in
accordance with this Section 3(a)(ii). The Purchaser Parties may conduct the
Inspections with their officers, employees, contractors, consultants, agents or
representatives (“Purchaser Parties’ Inspectors”); provided, however, that the
Purchaser Parties shall cause the Purchaser Parties’ Inspectors to comply with
the provisions regarding Confidential Information set forth in
Section 18(n)(ii). The Seller Parties shall cause OwnerCo LLC and Operating
Tenant to provide reasonable access to the Property for Purchaser Parties’
Inspectors to perform the Inspections; provided, however, that (1) the Purchaser
Parties shall provide the Seller Parties or Manager with at least twenty four
(24) hours’ prior notice (via e-mail or telephone being acceptable for such
purpose, anything herein contained to the contrary notwithstanding) of each of
the Inspections; (2) Purchaser Parties’ Inspectors shall be accompanied by an
employee, agent or representative of the Seller Parties, Manager or Broker;
(3) the Inspections shall be conducted by Purchaser Parties’ Inspectors on a
Business Day between 8:00 a.m. and 6:00 p.m. (local time); (4) Purchaser
Parties’ Inspectors shall not perform any drilling, coring or other invasive
testing, without the Seller Parties’ prior written consent, which consent shall
not be unreasonably withheld; (5) the Purchaser Parties’ right to perform the
Inspections shall be subject to the rights of Manager and the tenants, guests
and customers at the Hotel; and (6) the Inspections shall not unreasonably
interfere with the operation of the Hotel, and Purchaser Parties’ Inspectors
shall comply with the Seller Parties’ requests with respect to the Inspections
to minimize such interference.
     (iii) Seller Parties’ Due Diligence Materials.
     (1) On or prior to the Effective Date, the Seller Parties shall provide to
the Purchaser Parties those documents, records and other information set forth
in “part 1” of Schedule 3(a)(iii)(1) and, from and after the Effective Date, the
Seller Parties shall provide or make available to the Purchaser Parties as part
of its Inspections the documents, records and other information set forth in
“part 2” of Schedule 3(a)(iii)(1) to the extent in the Seller Parties’, OwnerCo
LLC’s or Operating Tenant’s possession or reasonable control (collectively,
“Seller Parties Due Diligence Materials”), provided that the failure to provide
any such Seller Parties Due Diligence Materials timely shall not give rise to
any

20



--------------------------------------------------------------------------------



 



right of the Purchaser Parties to extend the Due Diligence Period or constitute
a default by the Seller Parties hereunder. The Seller Parties Due Diligence
Materials shall constitute Confidential Information and shall be subject to the
obligations of confidentiality set forth in Section 18(n).
     (2) If this Agreement is terminated, the Purchaser Parties promptly shall
(a) return all original Seller Parties Due Diligence Materials provided to the
Purchaser Parties, and destroy all other Seller Parties Due Diligence Materials,
(b) cause all Persons to whom the Purchaser Parties have provided any Seller
Parties Due Diligence Materials to return any original Seller Parties Due
Diligence Materials to the Purchaser Parties, and destroy all other Seller
Parties Due Diligence Materials, and (c) certify to the Seller Parties that all
original Seller Parties Due Diligence Materials have been returned to the Seller
Parties and all other Seller Parties Due Diligence Materials have been
destroyed.
     (iv) Purchaser Parties’ Due Diligence Reports. If this Agreement is
terminated, the Purchaser Parties shall provide a copy to the Seller Parties of
all studies, reports and assessments prepared by any Person for or on behalf of
the Purchaser Parties (other than any internal studies, reports and assessments
prepared by any of the Purchaser Parties’ employees, attorneys or accountants)
in connection with the Inspections (the “Purchaser Parties Due Diligence
Reports”). If requested by the Seller Parties, the Purchaser Parties shall use
commercially reasonable efforts to obtain an original of any such Purchaser
Parties Due Diligence Reports for the Seller Parties, together with a reliance
letter in favor of the Seller Parties (and/or OwnerCo LLC and/or Operating
Tenant, as may be designated by Seller Parties) from the Person who prepared
such Purchaser Parties Due Diligence Reports; provided, however, that the Seller
Parties shall pay or cause to be paid any fees, costs or expenses charged by
such Person for such original Purchaser Parties Due Diligence Report and/or
reliance letter.
     (v) Schedules. The Parties acknowledge that in the interest of time the
Parties have executed and delivered this Agreement in advance of the delivery of
the Schedules hereto (other than Schedules 2(a)(i), 2(c)(iv), and 2(f)).
Notwithstanding anything herein to the contrary, the Seller Parties shall (and
shall be permitted to) deliver and append to this Agreement such Schedules by
October 20, 2010, whereupon such Schedules shall form a part of this Agreement.
The foregoing shall be self-operative; however, the Parties agree to execute and
deliver to one another a letter agreement confirming the incorporation of such
Schedules into this Agreement. If the Seller Parties shall fail to deliver such
Schedules by October 20, 2010, then the Seller Parties shall not be deemed in
default hereunder but the Due Diligence Period and the date set for Closing
shall be extended day-for-day for each day after such date that Seller Parties
shall have failed to deliver such Schedules.

21



--------------------------------------------------------------------------------



 



     (vi) Release and Indemnification. The Purchaser Parties (for themselves and
all Purchaser Parties Indemnitees) hereby releases the Seller Parties
Indemnitees for any Indemnification Loss incurred by any Purchaser Parties
Indemnitee arising from or in connection with the Inspections (including,
without limitation, any liens placed on the Property or any other property owned
by a Person other than the Purchaser Parties (including any Excluded Property)
as a result of such Inspections), except to the extent resulting from the Seller
Parties’ negligence or willful misconduct. The Purchaser Parties shall defend,
indemnify and hold harmless the Seller Parties Indemnitees in accordance with
Section 14 from and against any Indemnification Loss incurred by any Seller
Parties Indemnitee arising from or in connection with the Inspections. At the
Seller Parties’ request, the Purchaser Parties, at their cost and expense, shall
repair any damage to the Property or any other property owned by a Person other
than the Purchaser Parties (including any Excluded Property) caused from the
Inspections. This Section 3(a)(vi) shall survive the termination of this
Agreement.
     (vii) Insurance. Prior to commencing any Inspections, the Purchaser Parties
shall provide to OwnerCo LLC and Operating Tenant certificates of insurance, in
form and substance reasonably satisfactory to the Seller Parties, evidencing
that the Purchaser Parties maintain commercial general liability insurance in an
amount no less than Two Million and 00/100 Dollars ($2,000,000.00), with an
insurance company with a Best’s rating of no less than A/VIII, insuring the
Purchaser Parties against their indemnification obligations under
Section 3(a)(vi), and naming OwnerCo LLC, Operating Tenant, and such other
Persons designated by the Seller Parties as an additional insured thereunder.
The Purchaser Parties’ maintenance of such insurance policies shall not release
or limit the Purchaser Parties’ indemnification obligations under
Section 3(a)(vi).
     (b) Board Approval.
     (i) Seller Parties’ Board Approval. The Purchaser Parties acknowledge and
agree that the Seller Parties’ obligations under this Agreement shall be subject
to obtaining the approval of the board(s) of directors, member(s), and/or
investment committee(s) of one or more of Platinum OwnerCo LLC and/or Platinum
LeaseCo LLC and/or any parent entity respectively thereof (the “Seller Parties
Board Approval”) not later than the expiration of the Due Diligence Period (the
“Seller Parties Board Approval Period”). If the Seller Parties (and/or
applicable parent entities) shall have made the presentation(s) for Seller
Parties Board Approval, but shall have failed to obtain Seller Parties Board
Approval within the Seller Parties Board Approval Period, then the Seller
Parties shall have the right to terminate this Agreement by providing written
notice to the Purchaser Parties prior to the expiration of the Seller Parties
Board Approval Period, whereupon the Deposit shall be refunded to the Purchaser
Parties in accordance with Section 2(d)(ii), and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination. If the Seller Parties terminate this Agreement
pursuant to this

22



--------------------------------------------------------------------------------



 



Section 3(b)(i), the Seller Parties shall reimburse the Purchaser Parties for
the all actual, out-of-pocket expenses incurred by the Purchaser Parties in
connection with the Inspections, but not to exceed the amount of Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00) provided the Purchaser Parties
provide documentation reasonably satisfactory to the Seller Parties evidencing
the nature and amount of such out-of-pocket expenses. Notwithstanding anything
herein to the contrary, if the Seller Parties do not terminate this Agreement
prior to expiration of the Seller Parties Board Approval Period, then the Seller
Parties shall be deemed to have obtained the Seller Parties Board Approval and
the Seller Parties shall not have any further right to terminate this Agreement
on account of the failure to obtain the Seller Parties Board Approval.
     (ii) Purchaser Parties Board Approval. The Seller Parties acknowledge and
agree that the Purchaser Parties’ obligations under this Agreement (other than
their obligation to make the Deposit and all other obligations of the Purchaser
Parties which survive the termination of this Agreement) shall be subject to the
Purchaser Parties’ obtaining the approval from the Board of Trustees of the
Purchaser Parties (the “Purchaser Parties Board Approval”) not later than the
expiration of the Due Diligence Period. If the Purchaser Parties shall have made
the presentation for Purchaser Parties Board Approval, but shall have failed to
obtain Purchaser Parties Board Approval within the Due Diligence Period, then
the Purchaser Parties shall have the right to terminate this Agreement by
providing written notice to the Seller Parties prior to the expiration of the
Due Diligence Period, whereupon the Deposit shall be refunded to the Purchaser
Parties in accordance with Section 2(d)(ii), and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination. Notwithstanding anything herein to the contrary, if
the Purchaser Parties do not terminate this Agreement prior to expiration of the
Due Diligence Period, then the Purchaser Parties shall be deemed to have
obtained the Purchaser Parties Board Approval and the Purchaser Parties shall
not have any further right to terminate this Agreement on account of the failure
to obtain the Purchaser Parties Board Approval.
     (c) Manager’s Estoppel Certificate. The Seller Parties shall use
commercially reasonable efforts to cause to be obtained and delivered to the
Purchaser Parties an estoppel certificate from the Manager substantially in the
form of Exhibit A attached hereto, with conforming changes to reflect the
completion of the matters therein requiring completion, any other disclosures to
the extent not materially adverse to the ownership and use of the Hotel, and
dated not more than thirty (30) days prior to the Closing (“Manager’s Estoppel
Certificate”). The Parties acknowledge that the delivery of the Manager’s
Estoppel Certificate by the Seller Parties to the Purchaser Parties at Closing
is a Purchaser Parties Closing Condition.
     4. TITLE TO THE PROPERTY
     (a) Title Commitment. The Seller Parties shall deliver or cause to be
delivered to the Purchaser Parties, at the Purchaser Parties’ sole expense, no
later than

23



--------------------------------------------------------------------------------



 



ten (10) days after the Effective Date, a commitment for an ALTA owner’s title
insurance policy (form 2006) from the Title Company for the Real Property (the
“Title Commitment”), together with a copy of all documents referenced therein
obtained from the Title Company, naming OwnerCo LLC as the intended insured
thereunder and being in the amount of the Purchase Price.
     (b) Survey. The Purchaser Parties acknowledge their receipt of the Existing
Survey. The Purchaser Parties shall have the right, at the Purchaser Parties’
sole expense, during the Due Diligence Period to obtain an Updated Survey. Any
Updated Survey obtained by the Purchaser Parties shall be prepared by a duly
licensed surveyor, in accordance with the ALTA/ACSM Minimum Standard Detail
Requirements for Land Title Surveys, certified to OwnerCo LLC, the Purchaser
Parties and the Title Company, and shall otherwise be in accordance with such
standards as are required by the Title Company in order to issue the Title
Policy. In the event the Purchaser Parties do not obtain an Updated Survey prior
to the expiration of the Due Diligence Period and the Title Company determines
that the Existing Survey is insufficient to permit the Title Company to remove
or insure over any survey exception in the Title Commitment, then the Seller
Parties shall have no obligation to cause the Title Company to remove or insure
over any such survey exception, and such exception shall constitute a Permitted
Exception.
     (c) Exceptions to Title.
     (i) Unpermitted Exceptions. If the Purchaser Parties object to any (1)
liens, encumbrances or other exceptions to title (the “Title Exceptions”)
disclosed in the Title Commitment, or (2) encroachments by improvements on
adjoining properties onto or over the Land, any encroachments of the
Improvements onto or over adjoining properties, setback lines or easements (to
the extent in violation thereof) or other survey defects (the “Survey Defects”)
disclosed in the Existing Survey or Updated Survey (if any), the Purchaser
Parties shall confer with the Title Company and the Seller Parties to attempt to
agree on which shall constitute “unpermitted exceptions” to title to the Real
Property (the “Unpermitted Exceptions”) prior to the expiration of the Due
Diligence Period; provided, however, that (A) the Management Agreement, and
(B) all liens and encumbrances caused or created by any Purchaser Parties
Indemnitee shall in no event constitute Unpermitted Exceptions. Notwithstanding
the foregoing, the Seller Parties agree that the following shall constitute
Unpermitted Exceptions: (I) the Mortgage Loan and any other mortgages, deeds of
trust or other security interests for any financing incurred by any Target
Party, OwnerCo LLC or Operating Tenant prior to Closing (unless the Purchaser
Parties are entitled to a credit therefor pursuant to this Agreement),
(II) Taxes which constitute Title Exceptions which would be delinquent if unpaid
at Closing; provided, however, that if any such Taxes are payable in
installments, such obligation shall apply only to the extent such installments
would be delinquent if unpaid at Closing, and (III) any other Title Exceptions
objected to by the Purchaser Parties which may be removed in accordance with its
terms by payment of a liquidated amount which in the aggregate do not exceed One
Hundred Thousand and 00/100 Dollars

24



--------------------------------------------------------------------------------



 



($100,000.00) (the items set forth in (I), (II) and (III) above being referred
to herein as “Automatic Unpermitted Exceptions”). If the Parties agree on which
Title Exceptions and Survey Defects shall constitute the Unpermitted Exceptions,
the Parties shall enter into a side letter agreement with the Title Company
setting forth which Title Exceptions and Survey Defects shall constitute the
Unpermitted Exceptions (the “Title and Survey Side Letter”). If the Parties
cannot agree on which Title Exceptions and Survey Defects shall constitute the
Unpermitted Exceptions prior to the expiration of the Due Diligence Period,
other than those which the Seller Parties are obligated to cure hereunder, this
Agreement shall automatically terminate and the Deposit shall be refunded to the
Purchaser Parties.
     (ii) Permitted Exceptions. All Title Exceptions and Survey Defects other
than those expressly set forth in the Title and Survey Side Letter or in
Section 4(c)(i)shall constitute “permitted exceptions” to title to the Real
Property (the “Permitted Exceptions”).
     (iii) Updated Title Commitment or Survey. If any update of the Title
Commitment delivered to the Purchaser Parties after the expiration of the Due
Diligence Period discloses any Title Exception which is not disclosed in a Title
Commitment provided to the Purchaser Parties prior to the expiration of the Due
Diligence Period (a “New Title Exception”), or any update of the Existing Survey
(or any Updated Survey if the Purchaser Parties obtain one prior to the
expiration of the Due Diligence Period) delivered to the Purchaser Parties after
the expiration of the Due Diligence Period discloses any Survey Defect which is
not disclosed in the Existing Survey or any Updated Survey obtained by Purchaser
prior to the expiration of the Due Diligence Period (a “New Survey Defect”), and
(1) the Purchaser Parties otherwise did not have knowledge of such New Title
Exception or New Survey Defect prior to the expiration of the Due Diligence
Period, (2) such New Title Exception or New Survey Defect would, in Purchaser’s
sole and absolute discretion, have a materially adverse effect on the ownership
of the Property or operation of the Hotel after the Closing, and (3) such New
Title Exception or New Survey Defect was not caused by the Purchaser Parties or
any Person on behalf of the Purchaser Parties, then the Purchaser Parties shall
have the right to request the Seller Parties to remove or cure such New Title
Exception or New Survey Defect at or prior to Closing by providing written
notice to the Seller Parties within the earlier of: (A) five (5) Business Days
after receiving such update of the Title Commitment or the Existing Survey (or
Updated Survey if the Purchaser Parties obtains one prior to the expiration of
the Due Diligence Period), or (B) the Closing (the “New Title and Survey
Objection Notice”). If Purchaser provides a New Title and Survey Objection
Notice to the Seller Parties, the Seller Parties may elect, by providing written
notice (the “New Title and Survey Election Notice”) to the Purchaser Parties
within the earlier of five (5) Business Days after the Seller Parties’ receipt
of such New Title and Survey Objection Notice or the Closing, (I) to accept such
New Title Exception or New Survey Defect as an additional Unpermitted Exception
to be removed or cured at or prior to Closing, or (II) not to remove or

25



--------------------------------------------------------------------------------



 



cure such New Title Exception or New Survey Defect; provided, however, that if
the Seller Parties or any Person on behalf of the Seller Parties caused such New
Title Exception or New Survey Defect with the intention with the purpose of not
consummating the transaction described in this Agreement or if the New Title
Exception or New Survey Defect is an Automatic Unpermitted Exception, then such
New Title Exception or New Survey Defect shall constitute an “Unpermitted
Exception” and the Seller Parties shall remove or cure such New Title Exception
or New Survey Defect at or prior to Closing. If the Seller Parties do not
provide a New Title and Survey Election Notice to the Purchaser Parties within
such time period, then the Seller Parties shall be deemed to have elected not to
remove or cure such New Title Exception or New Survey Defect as an Unpermitted
Exception pursuant to clause (II) of the preceding sentence. If the Seller
Parties elect or is deemed to have elected not to remove or cure a New Title
Exception or New Survey Defect, then the Purchaser Parties shall have the right
to elect, by providing written notice (the “New Title and Survey Response
Notice”) to the Seller Parties within the earlier of ten (10) Business Days
after the Purchaser Parties’ receipt of the New Title and Survey Election Notice
or the Closing to (a) terminate this Agreement, in which case the Deposit shall
be refunded to the Purchaser Parties in accordance with Section 2(d)(ii) and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination, or (b) proceed to Closing
pursuant to this Agreement and accept title to the Real Property subject to such
New Title Exception or New Survey Defect which thereafter shall be deemed to
constitute a Permitted Exception, without any credit against the Purchase Price
for such New Title Exception or New Survey Defect. If the Purchaser Parties do
not provide a New Title and Survey Response Notice to the Seller Parties within
such time period, the Purchaser Parties shall be deemed to have elected to
terminate this Agreement pursuant to clause (a) of the preceding sentence.
     (iv) Removal of Unpermitted Exceptions. The Seller Parties shall have no
obligation to cure any Title Exceptions or Survey Defects other than Automatic
Unpermitted Exceptions and other than the Unpermitted Exceptions as set forth in
the Title and Survey Side Letter or any New Title and Survey Election Notice.
The Seller Parties may cure any Unpermitted Exception by removing such
Unpermitted Exception from title or causing the Title Company to commit to
remove or insure over in a manner acceptable to the Purchaser Parties in their
sole discretion such Unpermitted Exception in the Title Policy at any time prior
to or at Closing. If the Title Company does not agree to remove or insure over
any Unpermitted Exception in the Title Policy, but another nationally recognized
title insurance company reasonably approved by the Purchaser Parties is willing
to issue the Title Policy without such Unpermitted Exception in the Title
Policy, then the Seller Parties shall have the right to obtain, and the
Purchaser Parties shall accept, a Title Policy from such other title insurance
company which otherwise shall satisfy the requirements of Section 4(d), in which
case the term “Title Company” shall be deemed to refer to such other title
insurance company for all purposes in this Agreement; provided, however, the
Seller Parties shall pay any incremental costs incurred in substituting the
other title insurance company

26



--------------------------------------------------------------------------------



 



as the Title Company, including any additional premium charges by the other
title insurance company, any cancellation charges by the original title
insurance company and any costs to have the Updated Survey certified to the
other title insurance company.
     (v) Extension of Closing Date. If the Seller Parties determine that they
will be unable to remove or cure any Unpermitted Exceptions prior to Closing,
the Seller Parties shall have the right, but not the obligation, to postpone the
Closing to a date not later thirty-one (31) days after the originally scheduled
Closing Date by providing written notice to the Purchaser Parties thereof at
least three (3) Business Days prior to the then scheduled Closing Date.
     (d) Title Policy. At Closing, the Seller Parties shall use commercially
reasonable efforts to cause the Title Company to issue an owner’s title
insurance policy to the Purchaser Parties (which may be in the form of a mark up
of the Title Commitment or a proforma policy) in accordance with the Title
Commitment, insuring in the amount of the Purchase Price OwnerCo LLC’s title to
the Real Property as of the date and time of Closing Date, subject only to the
Permitted Exceptions, and containing such endorsements as the Title Company has
agreed to issue during the Due Diligence Period (it being acknowledged that same
may be effectuated by issuance of a non-imputation endorsement thereto, as may
be customary for entity-interest transfers, at Purchaser’s sole election) (the
“Title Policy”). The Parties acknowledge that the delivery of the Title Policy
by the Seller Parties to the Purchaser Parties at Closing is a Purchaser Parties
Closing Condition.
     (e) Conveyance of the Target Interests. At Closing, (i) the Seller Parties
shall convey the Target Interests free and clear of all liens and encumbrances,
(ii) the Real Property shall be subject only to (1) all Permitted Exceptions,
and (2) all Unpermitted Exceptions which are cured by causing the Title Company
to remove or insure over in a manner satisfactory to the Purchaser Parties in
their sole discretion such Unpermitted Exceptions in the Title Policy, but which
otherwise are not removed from title, and (iii) the Personal Property shall be
free and clear of all liens and encumbrances, except for the Equipment Leases
which shall be subject only to the ownership interest of the lessor thereunder.
     5. CLOSING DOCUMENTS.
     (a) Seller Parties Closing Documents. At the Closing, the Seller Parties
shall deliver or cause to be delivered to the Purchaser Parties or deposited
with Escrow Agent in the Closing Escrow to be delivered to the Purchaser Parties
at Closing, all of the (i) documents set forth in this Section 5(a), each of
which shall have been duly executed by the applicable Seller Party and/or
Manager, each as applicable, and acknowledged (if required), and (ii) other
items set forth in this Section 5(a) (the “Seller Parties Closing Documents”),
as follows:
     (i) Reasonable evidence of authority of the Seller Parties to consummate
the transactions contemplated by this Agreement;

27



--------------------------------------------------------------------------------



 



     (ii) An Assignment and Assumption of Membership Interests in the form of
Exhibit B, for each Target Interest from each applicable Seller Party assigning
all of the respective Target Interests to the applicable Purchaser Party on the
terms set forth therein;
     (iii) The Title Policy and such title affidavits, undertakings, and similar
instruments in form and substance reasonably acceptable to the Title Company as
may be necessary in order to cause the Title Company to issue the Title Policy;
     (iv) State, County and Municipal Transfer Tax Declarations and other
documents as required by law or as reasonably required by the Title Company
(collectively, “Title Documents”) with respect to transfer of the Target
Interests;
     (v) Any sales tax and real estate transfer tax, notice of sale of assets,
inventory resale certificate or like governmental report required by any
Governmental Authority having jurisdiction over the Property;
     (vi) Non-Foreign Affidavit;
     (vii) The settlement statement prepared pursuant to Section 8(b);
     (viii) A certificate, executed by the Seller Parties, certifying to the
Purchaser Parties that all of the Seller Parties’ representations and warranties
set forth herein are true and correct in all material respects as of the Closing
as if made on the Closing Date;
     (ix) A letter of direction to Escrow Agent directing Escrow Agent to
release the Seller Parties’ Closing Documents, subject to the terms of this
Agreement; and
     (x) Such other documents and instruments as may be reasonably requested by
the Purchaser Parties in order to consummate the transaction described in this
Agreement.
     (b) Purchaser Parties Closing Documents. At the Closing, the Purchaser
Parties shall deliver or cause to be delivered to the Seller Parties or
deposited with Escrow Agent in the Closing Escrow to be delivered to the Seller
Parties all of the (i) documents set forth in this Section 5(b), each of which
shall have been duly executed by the applicable Purchaser Party and acknowledged
(if required), and (ii) other items set forth in this Section 5(b) (the
“Purchaser Parties Closing Documents” and together with the Seller Parties
Closing Documents, the “Closing Documents”), as follows:
     (i) Reasonable evidence of authority of the Purchaser Parties to consummate
the transaction contemplated in this Agreement;
     (ii) A letter of direction to Escrow Agent directing Escrow Agent to
disburse the Deposit to the Seller Parties, subject to the terms of this
Agreement;

28



--------------------------------------------------------------------------------



 



     (iii) A counterpart of each of the documents and instruments to be
delivered by the Seller Parties under Section 5(a) which require execution by
the Purchaser Parties, including, but not limited to, an Assignment and
Assumption of Membership Interests for each Target Interest from each applicable
Purchaser Party;
     (iv) A certificate, executed by the Purchaser Parties, certifying to the
Seller Parties that all of the Purchaser Parties’ representations and warranties
set forth herein are true and correct in all material respects as of the Closing
as if made on the Closing Date; and
     (v) Such other reasonable assumption agreements, instruments, and other
documents, in each case duly executed by the Purchaser Parties, as the Seller
Parties or the Title Company, may reasonably require in order to complete the
transactions contemplated hereunder or to evidence compliance by the Purchaser
Parties with the covenants, agreements, representations and warranties made by
the Purchaser Parties hereunder.
     (c) Closing Costs. In addition to the other costs and expenses to be paid
by the Seller Parties set forth elsewhere in this Agreement, the Seller Parties
shall pay for the following items in connection with this transaction: (i) one
half (1/2) of the fees and expenses for the Escrow Agent; and (ii) the fees and
expenses of its own attorneys, accountants and consultants. In addition to the
other costs and expenses to be paid by the Purchaser Parties as set forth
elsewhere in this Agreement, the Purchaser Parties shall pay for the following
items in connection with this transaction: (1) any transfer taxes payable in
connection with the conveyance of the Target Interests; (2) the fees and
expenses incurred by the Purchaser Parties for Purchaser Parties’ Inspectors or
otherwise in connection with the Inspections; (3) the premium, fees and expenses
for the Title Commitment, Title Policy and Survey; (4) any sales or similar tax
(other than transfer tax, which is addressed above) payable in connection with
the conveyance of the Target Interests; (5) any recording charges; (6) any fees
or expenses payable for the assignment, transfer or conveyance (by change of
control as contemplated hereby) of any Contracts, Licenses and Permits, IT
Systems, Intellectual Property, Plans and Specifications and Warranties, (7) one
half (1/2) of the fees and expenses for the Escrow Agent; (8) any mortgage tax,
title insurance fees and expenses for any loan title insurance policies,
recording charges or other amounts payable in connection with any financing
obtained by the Purchaser Parties; and (9) the fees and expenses of its own
attorneys, accountants and consultants. All other fees, costs and expenses not
expressly addressed in this Section 5(c) or elsewhere in this Agreement shall be
allocated between the Seller Parties and the Purchaser Parties in accordance
with applicable local custom for similar transactions.
     6. CONDITIONS PRECEDENT
     (a) Conditions to Seller Parties’ Obligations for the Closing. The
obligations of the Seller Parties pursuant to this Agreement with regard to the
Closing are subject to the satisfaction of each of the following conditions
precedent prior to or at the Closing

29



--------------------------------------------------------------------------------



 



(unless specifically waived by the Seller Parties in writing) (each a “Seller
Parties Closing Condition”):
     (i) The Seller Parties shall have obtained Seller Parties Board Approval;
     (ii) The Purchaser Parties shall have delivered the Purchase Price to the
Seller Parties or deposited the Purchase Price with Escrow Agent in the Closing
Escrow to be delivered to the Seller Parties at Closing;
     (iii) The covenants and obligations of the Purchaser Parties in this
Agreement shall have been performed in all material respects;
     (iv) The representations and warranties of the Purchaser Parties set forth
herein shall be true and correct as of the Closing Date in all material
respects;
     (v) No consent of any Governmental Authority shall be required for the
Closing and the consummation of the transactions contemplated by this Agreement;
     (vi) All instruments and documents required on the part of the Purchaser
Parties to be executed and delivered to effect the Closing shall be in form and
substance required herein or otherwise reasonably satisfactory to the Seller
Parties;
     (vii) No order of any court of competent jurisdiction shall have been
issued in any action commenced by parties other than the Seller Parties or their
Affiliates declaring the illegality or invalidity of, or enjoining, the
transactions contemplated hereby;
     (viii) All of the Purchaser Parties Closing Documents shall have been
delivered to the Seller Parties or deposited with Escrow Agent in the Closing
Escrow to be delivered to the Seller Parties at Closing; and
     (ix) If any of the Seller Parties Closing Conditions is not satisfied at
Closing, subject to the Purchaser Parties’ right to cure under Sections 16(b)
and 16(c), then, in addition to any other right or remedy that the Seller
Parties may have hereunder, the Seller Parties shall have the right to (1)
terminate this Agreement by providing written notice to the Purchaser Parties,
in which case the Deposit shall be disbursed to the Seller Parties or the
Purchaser Parties in accordance with Section 2(d)(ii) and the other terms of
this Agreement, and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(2) waive any of the Seller Parties Closing Conditions at or prior to Closing.
     (b) Conditions to the Purchaser Parties Obligations for Closing. The
obligations of the Purchaser Parties pursuant to this Agreement with regard to
the

30



--------------------------------------------------------------------------------



 



Closing are subject to the satisfaction of each of the following conditions
precedent prior to or at Closing (unless specifically waived by the Purchaser
Parties in writing) (each a “Purchaser Parties Closing Condition”):
     (i) The Purchaser Parties shall have obtained or have been deemed to have
obtained the Purchaser Parties Board Approval;
     (ii) The Seller Parties shall have caused (or made arrangements to cause at
Closing (including the use of the Purchase Price therefor)) the prepayment of
the Debt (as defined in the Mortgage Loan Agreement) in whole;
     (iii) The Purchaser Parties shall have received the Manager’s Estoppel
Certificate;
     (iv) The covenants and obligations of the Seller Parties in this Agreement
shall have been performed in all material respects;
     (v) The representations and warranties of the Seller Parties contained
herein shall be true and correct as of the Closing Date in all material respects
as if made on the Closing Date (subject to the Seller Parties’ right to update
the representations and warranties contained herein set forth in Sections 12(j)
and 12(k));
     (vi) No consent of any Governmental Authority shall be required for the
Closing and the consummation of the transactions contemplated by this Agreement;
     (vii) All instruments and documents required on the part of the Seller
Parties to be executed and delivered to effect the Closing shall be in form and
substance required herein or otherwise reasonably satisfactory to the Purchaser
Parties;
     (viii) Issuance of the Title Policy;
     (ix) No order of any court of competent jurisdiction shall have been issued
in any action commenced by parties other than the Purchaser Parties or their
Affiliates declaring the illegality or invalidity of, or enjoining, the
transactions contemplated hereby;
     (x) All of the Seller Parties Closing Documents shall have been delivered
to the Purchaser Parties or deposited with Escrow Agent in the Closing Escrow to
be delivered to the Purchaser Parties at Closing;
     (xi) If any of the Purchaser Parties Closing Conditions is not satisfied at
Closing, then, in addition to any other right or remedy that the Purchaser
Parties may have hereunder, the Purchaser Parties shall have the right
(1) subject to the Seller Parties’ right to cure under Section 15(b), to
terminate this Agreement by providing written notice to the Seller Parties, in
which case the

31



--------------------------------------------------------------------------------



 



Deposit shall be refunded to the Purchaser Parties or the Seller Parties in
accordance with Section 2(d)(ii) and the other terms of this Agreement, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination, or (2) to waive any of the
Purchaser Parties Closing Conditions at or prior to Closing.
     (c) Frustration of Closing Conditions. The Seller Parties and the Purchaser
Parties may not rely on the failure of the Seller Closing Conditions or
Purchaser Parties Closing Conditions, respectively, if such failure was caused
by such Party’s failure to act in good faith or to use its commercially
reasonable efforts to cause the Closing to occur.
     7. APPORTIONMENTS.
     (a) The matters and items listed in this Section 7(a) shall be apportioned
between the Seller Parties and the Purchaser Parties as of the Adjustment Time.
For purposes hereof, the term “Adjustment Time” means 12:01 a.m. eastern time on
the day of the Closing.
     (i) Generally. Except as otherwise expressly provided herein, all income
and expenses of the Property with respect to the period prior to the applicable
Adjustment Time shall be for the account of the Seller Parties, and all income
and expenses of the Property with respect to the period from and after the
applicable Adjustment Time shall be for the account of the Purchaser Parties.
     (ii) Revenue; Accounts Receivable. All revenue, sales and income of any
kind resulting from the ownership or operation of the Hotel, including, but not
limited to, revenue, sales and income from the rental of rooms, suites and
meeting and banquet facilities, food and beverage sales, parking charges,
laundry (including coin operated equipment, if any) charges, telephone charges,
vending machines, checkrooms, rental and other payments from licensees and
concessionaires occupying space or rendering services at the Hotel, shall be
apportioned as of the applicable Adjustment Time, subject to the following
provisions of this Section 7(a)(ii).
     (1) Accounts Receivable. The Purchaser Parties shall pay to the Seller
Parties an amount equal to any accounts receivable (including, without
limitation, credit card sales and all items that are entered as accounts
receivable on the books and records for the Hotel) that are less than or equal
to ninety (90) days old with respect to the ownership or operation of the Hotel
and which arise with respect to any prior guest or then-current guest of the
Hotel as of the applicable Adjustment Time. The Purchaser Parties shall be
entitled to all amounts collected for such accounts receivable. The Seller
Parties shall not receive any payment from the Purchaser Parties for any
accounts receivable (including, without limitation, credit card sales and all
items that are entered as accounts receivable on the books and records for the
Hotel) that are greater than ninety (90) days old with respect to the ownership
or operation of the Hotel, and such accounts receivable shall be assigned to the
Seller Parties

32



--------------------------------------------------------------------------------



 



at Closing. The Seller Parties shall be entitled to all amounts collected for
such accounts receivable.
     (2) Management Agreement. Without duplication of any other amounts prorated
hereunder, the Base Management Fee and the Incentive Management Fee shall be
prorated and apportioned as of the Adjustment Time (which, with respect to the
Incentive Management Fee, shall be prorated on straight-line basis for the
Operating Year in which Closing occurs without regard to seasonality) with the
Seller Parties responsible for any Base Management Fee or Incentive Management
Fee for the period prior to the Closing Date and the Purchaser Parties
responsible for any Base Management Fee or the Incentive Management Fee for the
period from and after the Closing Date.
     (3) Bookings; Night Commencing Prior to Closing. All amounts paid or
payable in respect of Bookings shall be apportioned as of the applicable
Adjustment Time. Upon Closing, the Purchaser Parties shall cause OwnerCo LLC
and/or Operating Tenant (as applicable) to perform their respective obligations
under any Bookings for events occurring after the applicable Adjustment Time,
including obligations with respect to any prepaid room charges, rents and other
consideration, all security deposits and other deposits and all other
liabilities for actions taking place after the Closing with respect to Bookings
for events taking place after Closing, and the Purchaser Parties shall receive a
credit for all prepaid room charges, rents and other consideration, all security
deposits and other deposits and all other liabilities with respect to Bookings
that were received by OwnerCo LLC or Operating Tenant for events that were to
take place after the Closing, even if such Bookings are terminated or forfeited
prior to the Closing. Notwithstanding anything herein to the contrary, the
Seller Parties and the Purchaser Parties agree that all revenue from charges to
transient guests of the Hotel for lodging and other items for the night
commencing immediately prior to the Closing Date, including any parking charges,
and all accounts receivable (including credit card sales) with respect to such
one-night room charge, shall be credited fifty percent (50%) to the account of
the Seller Parties less any excise, sales, use or occupancy taxes as applicable,
the amount of which shall be retained in OwnerCo LLC or Operating Tenant (as
applicable) and the Purchaser Parties shall cause the same to be paid to the
applicable Governmental Authority in accordance with Section 7(d); and the
Purchaser Parties shall have the right to the other fifty percent (50%) of such
revenue for the night commencing immediately prior to the Closing Date.
     (4) Owner Cash. All Owner Cash shall be counted by the Seller Parties and
the Purchaser Parties as of the applicable Adjustment Time, and the Purchase
Price shall be increased by the amount thereof.

33



--------------------------------------------------------------------------------



 



     (5) Cash on Hand. All Cash on Hand shall be counted by the Seller Parties
and the Purchaser Parties as of the applicable Adjustment Time, and the Purchase
Price shall be increased by the amount thereof. Subject to Manager’s right to
operate the Hotel in the ordinary course under the Management Agreement, all
Cash on Hand shall not be removed by or on behalf of the Seller Parties or any
Affiliate thereof and shall become the property of the Purchaser Parties upon
the Closing of the Hotel.
     (6) Replacement Reserve. The balance in the Replacement Reserve shall be
counted by the Seller Parties and the Purchaser Parties as of the Adjustment
Time, and the Purchase Price shall be increased by the amount of any Surplus
Replacement Reserve as of the Adjustment Time.
     (7) Vending Machines, Etc. Without double counting for any funds that
constitute Cash on Hand, all vending machine revenues, and pay telephone and
washroom and checkroom revenues as of the applicable Adjustment Time for the
Closing shall be counted by the Seller Parties (with representatives of the
Purchaser Parties present, if so desired) as of the applicable Adjustment Time,
and the Purchase Price shall be increased in the amount thereof to the extent
the owner or operator of the Hotel is entitled to such revenues. Subject to
Manager’s right to operate the Hotel in the ordinary course under the Management
Agreement, all such revenues shall not be removed from the Hotel by or on behalf
of the Seller Parties or any Affiliate thereof and shall become the property of
the Purchaser Parties upon the Closing. If the owner of the Hotel is entitled to
only a portion of the revenues from the vending machines or pay telephones or if
the owner of the Hotel is entitled to some other compensation in connection
therewith instead, such as fees payable by the vendor for maintaining its
machines or telephones in the Hotel, such portion of the revenues or such other
compensation shall be prorated between the Seller Parties and the Purchaser
Parties instead.
     (8) Gift Certificates. The Seller Parties shall give the Purchaser Parties
a credit at Closing for the value of all unexpired gift certificates or coupons
outstanding as of the Closing which are specific to the Hotel and entitle guests
to use Hotel rooms or facilitates for no consideration or at discounted rates.
     (b) Trade Payables. The Purchaser Parties shall receive a credit for the
amount of all amounts payable to vendors or other suppliers of goods or services
for the Hotel (the “Trade Payables”) for which goods or services have been
delivered to the Hotel prior to Closing which have accrued, and the Purchaser
Parties shall, from and after Closing, cause OwnerCo LLC and/or Operating Tenant
to pay the Trade Payables as and when same become due and payable. The Seller
Parties shall receive a credit for all advance payments or deposits made with
respect to FF&E, Supplies, F&B and Retail Merchandise ordered, but not delivered
to the Hotel prior to the Closing Date, and the

34



--------------------------------------------------------------------------------



 



Purchaser Parties shall cause OwnerCo LLC and/or Operating Tenant to pay the
amounts as and when same become due and payable for such FF&E, Supplies, F&B and
Retail Merchandise which were ordered prior to Closing. This Section 7(b)shall
survive the Closing.
     (c) Contracts. All charges, fees and expenses under the Contracts shall be
apportioned as of the applicable Adjustment Time.
     (d) Taxes. All Taxes shall be apportioned as of the applicable Adjustment
Time, subject to the following provisions of this Section 7(d). The Seller
Parties shall be charged with such proration prior to the Adjustment Time and
the Purchaser Parties shall be charged with such proration for the period from
and after the Adjustment Time.
     (i) All Taxes that are not based upon or related to income, receipts or
meters shall be prorated for the tax year in which the Closing Date occurs. If
the amount of any such item is unascertainable prior to the Closing Date,
(1) the credit therefor shall be based on the most recently available bill
therefor or, if unavailable, the Seller Parties’ good faith estimate thereof,
approved by the Purchaser Parties (which approval shall not be unreasonably
withheld or delayed), and (2) the Parties shall re-prorate such Taxes based upon
the actual tax bills within thirty (30) days after such tax bills are received.
Notwithstanding anything to the contrary contained herein, the Seller Parties
shall be entitled to the full amount of all refunds and rebates resulting from
any property tax appeals or requests for reassessments filed by the Seller
Parties or any Affiliate thereof for tax years prior to the tax year in which
the Closing occurs, and if either Party has filed a tax appeal or request for
reassessment for the tax year in which the Closing occurs, the Seller Parties
and the Purchaser Parties shall share the amount of any rebate or refund
resulting therefrom (after first paying to the applicable Party all reasonable
costs and expenses incurred by such Party in pursuing such appeal or
reassessment) in proportion to their respective periods of ownership of the
Property for such tax year. For purposes of determining the rebate or refund
resulting from a reassessment of the tax year in which the Closing occurs, all
reasonable costs and expenses of either Party incurred in connection with the
filing and prosecution of such claim shall be deducted and paid to such Party
before making the allocation set forth in the preceding sentence.
     (ii) The Seller Parties shall pay or cause to be paid (under the terms of
the Management Agreement) (1) all sales, revenue and excise taxes (and any
surtax, interest and penalties thereon) (collectively, “Sales Tax”) payable with
respect to OwnerCo LLC’s and Operating Tenant’s operation of the Property for
periods prior to the applicable Adjustment Time, (2) all room occupancy and use
taxes, entertainment taxes and gaming taxes due and payable with respect to the
Hotel for the periods prior to the Adjustment Time. The Purchaser Parties shall
pay or cause to be paid (under the terms of the Management Agreement) (A) all
Sales Tax payable with respect to the Purchaser Parties’ operation of the Hotel
for periods from and after the Adjustment Time, (B) all room occupancy and use
taxes, entertainment taxes and gaming taxes due and payable with respect to the

35



--------------------------------------------------------------------------------



 



Hotel for the periods from and after the Adjustment Time, and (C) any Sales
Taxes due in connection with the sale to the Purchaser Parties of those items of
Personal Property for which Sales Tax is payable. Notwithstanding anything to
the contrary contained in the foregoing, each Party shall cause to be paid fifty
percent (50%) of all room occupancy and use taxes due and payable with respect
to the Hotel for the night commencing immediately prior to the Closing Date.
     (e) Insurance. Notwithstanding anything herein to the contrary, there shall
be no apportionment of amounts paid or payable for OwnerCo LLC’s or Operating
Tenant’s insurance relating to the Property, which insurance the Seller Parties
shall cause to be cancelled as of Closing, and the Seller Parties shall be
entitled to any refunds and payments with respect to such cancelled policies. At
Closing, the Purchaser Parties shall cause to be issued replacement insurance in
the coverages and amounts required under the Management Agreement.
     (f) Utilities. Utilities and fuel, including, without limitation, steam,
water, electricity, gas and oil shall be prorated as of Adjustment Time. The
Seller Parties shall cause the meters, if any, for utilities to be read on the
Closing Date and the bills rendered on the basis of such readings to be paid. If
any such meter reading for any utility is not available, then adjustment
therefor shall be made on the basis of the most recently issued bills therefor
which are based on meter readings no earlier than thirty (30) days prior to the
Closing Date; and such adjustment shall be re-prorated when the next utility
bills are received. Notwithstanding anything herein to the contrary, the
Purchase Price shall be increased by an amount equal to the value of any
refundable pre-paid deposits made to utility companies.
     (g) Employee Expenses. The Purchaser Parties shall receive a credit at
Closing for any wages or benefits accrued prior to the Closing which are payable
or owed to the Employees, including any accrued sick, personal and vacation days
and any unfunded or underfunded pension obligation; provided, however, the
Parties shall re-prorate the amount of the credit to reflect the actual amount
paid, or unfunded, as applicable, by the Purchaser Parties (or Manager) in
regards to the applicable employees after Closing in accordance with the
reconciliation procedures set forth in Section 8(c) below. This Section 7(g)
shall survive the Closing.
     (h) Other Items. The Parties shall apportion as of the applicable
Adjustment Time such other items as are provided for in this Agreement or as are
customarily prorated and adjusted in the sale of a hotel.
     8. Apportionment Procedures.
     (a) Draft Settlement Statement. Not later than five (5) Business Days prior
to the Closing Date, the Seller Parties shall prepare, or cause to be prepared,
and deliver to the Purchaser Parties a draft settlement statement setting forth
amounts to be prorated between the Seller Parties and the Purchaser Parties at
the Closing pursuant to this Section 8(a), together with reasonable
documentation supporting the information set forth in such settlement statement.
The draft settlement statement shall contain the Seller Parties’ good faith
estimate of the amounts (based on facts and circumstances then

36



--------------------------------------------------------------------------------



 



known to the Seller Parties), as of the anticipated applicable Adjustment Time,
of the items to be prorated between the Parties, or to be credited to either
Party, pursuant to this Section 8(a). The Purchaser Parties shall review the
draft settlement statement and, not later than three (3) Business Days prior to
the Closing Date, the Purchaser Parties shall furnish to the Seller Parties any
comments which the Purchaser Parties may have with respect thereto, or any
objection it may have to the amounts shown thereon, together with its reasons
for such objection. Thereafter, the Parties (each acting reasonably and in good
faith) shall attempt to resolve, prior to the Closing Date, any disagreement
with respect to such draft settlement statement.
     (b) Apportionment at Closing. The Parties shall cause the information set
forth in the draft settlement statement to be updated with actual information
available as of the applicable Adjustment Time. Not later than the Closing Date,
the Seller Parties shall deliver to the Purchaser Parties and the Title Company,
acting as closing escrow agent, a settlement statement for purposes of the
respective Closing, which statement shall include the matters on which the
Parties have agreed pursuant to Section 8(a) hereof, as updated with actual
information as of the applicable Adjustment Time. With respect to any matter on
which the Parties still disagree as of such time, the Seller Parties’ good faith
determination of the amount in question as of the applicable Adjustment Time
will be used for purposes of such Closing, subject to reconciliation after such
Closing pursuant to Section 8(c) hereof. The amounts shown in such settlement
statement shall be used in determining the amounts due to the Seller Parties at
such Closing, and the closing escrow agent shall rely conclusively thereon in
settling the accounts of the Parties at such Closing.
     (c) Reconciliation. As soon as reasonably practicable after Closing (but in
no event later than one hundred eighty (180) days after Closing, or such later
date with respect to real estate taxes depending upon the availability of final
bills for such taxes), the Seller Parties and the Purchaser Parties, acting
reasonably and in good faith, shall reconcile between themselves, outside of
escrow, the amounts to be prorated pursuant to Section 7, using any updated
information with respect to such matters then available. Each Party shall
provide to the other reasonable access to the books, records, computer runs and
other documents relating to the Property which contain information relevant to
completing the final reconciliation. If the final reconciliation of prorations,
as agreed to between the Parties, shows any amount due from the Seller Parties
to the Purchaser Parties, or vice versa, the Parties shall make the appropriate
payments on account thereof within five (5) Business Days after reaching
agreement on the final reconciliation.
     (d) Representatives. Each Party has the right to have their representatives
present prior to, at or after the applicable Adjustment Time for the purpose of
observing the taking of any inventories (including the counting of house funds),
or for any other matters to be performed pursuant to this Section 8(d), and such
representatives shall be given reasonable access at reasonable times to the
books and records of the Hotel being transferred which are relevant to the
preparation of the closing apportionments in accordance herewith. The Parties
shall each be liable for the charges of their own respective representatives in
conducting and supervising such audits and inventories.

37



--------------------------------------------------------------------------------



 



     (e) Calculations. All prorations shall be made on the basis of the actual
number of days in the year and month in which the Closing occurs or in the
period of computation. Except as otherwise expressly provided herein, all
apportionments and adjustments shall be made on an accrual or cash basis as set
forth herein.
     (f) Post-Closing Access. After the Closing, the Seller Parties shall have
reasonable access to the books and records of the Hotel to enable the Seller
Parties to audit the same with respect to the period of ownership or operation
of the Hotel by the Seller Parties; provided, that (i) the Seller Parties shall
not unreasonably interfere with the operation of the Hotel, and (ii) a
representative of the Purchaser Parties shall have the right, upon request, to
accompany the Seller Parties during such access. The Purchaser Parties shall
reasonably cooperate with the Seller Parties in connection with such audit.
     (g) Survival. The provisions of this Section 8 shall survive each Closing
or earlier termination of this Agreement.
     9. REPRESENTATIONS AND WARRANTIES.
     (a) Representations and Warranties of the Seller Parties. Subject to
Section 9(b) and Section 11(b)hereof, each of the Seller Parties hereby
represents and warrants to the Purchaser Parties that, as of the Effective Date:
     (i) The Seller Parties are each a limited liability company, duly organized
and validly existing under the laws of the State of Delaware;
     (ii) Subject to Seller Parties Board Approval, the Seller Parties each have
the limited liability company power and authority to execute and deliver, and
perform the Seller Parties’ obligations under this Agreement;
     (iii) No voluntary or involuntary actions are pending against the Seller
Parties under the bankruptcy laws of the United States or any state thereof, and
the Seller Parties have not made any general assignment for the benefit of
creditors or permitted the appointment of a receiver of its business or assets;
     (iv) Subject to Seller Parties Board Approval, the Seller Parties’
execution and delivery of this Agreement, and the performance of the Seller
Parties’ obligations hereunder, have been authorized by all necessary limited
liability company action on the part of applicable Seller Party;
     (v) Subject to Seller Parties Board Approval, the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by Seller (1) do not violate any provision of, or cause a
default under, or result in the acceleration of any obligation under, any
material agreement which will be in effect on and after the respective Closing
Date to which the Seller Parties are a party or any Applicable Law by which the
Seller Parties or the properties, assets, business or operations of the Seller
Parties may be bound or affected, and which in any event would have a material
adverse effect on the ability of each Seller Party to perform its obligations
hereunder,

38



--------------------------------------------------------------------------------



 



(2) do not require the consent or approval of any Governmental Authority, and
(3) do not result in the creation or imposition of any lien or equity of any
kind whatsoever upon, or give to any other person any interest or right
(including any right of termination or cancellation) in or with respect to, the
Transfer Interests, or any agreement to which the Seller Parties are a party or
the business or operations of the Seller Parties;
     (vi) This Agreement constitutes, and all other documents required by this
Agreement to be executed by the Seller Parties shall constitute when so
executed, the valid and binding obligation of the Seller Parties, enforceable
against the Seller Parties in accordance with their respective terms, except to
the extent that enforcement may be limited by applicable bankruptcy, insolvency,
moratorium and other principles relating to or limiting the rights of
contracting parties generally;
     (vii) Neither Seller Party is a “foreign person” as defined in Section
1445(f)(3) of the Code;
     (viii) Mezz OwnerCo LLC, Mezz LeaseCo LCC, OwnerCo LLC and LeaseCo LLC are
each classified for federal income tax purposes as a disregarded entity pursuant
to Treasury Regulations Section 301.7701-3.
     (ix) Platinum OwnerCo has good and valid title to all of the outstanding
membership interests in Mezz OwnerCo (subject to the agreement to transfer
certain of such Mezz OwnerCo Interests to MezzCo as hereinafter set forth),
which shall be free and clear of all liens and encumbrances as of the Closing;
     (x) Mezz OwnerCo LLC is validly existing and in good standing in the State
of Delaware;
     (xi) Mezz OwnerCo LLC has good and valid title to all of the outstanding
membership interests in OwnerCo LLC, which shall be free and clear of all liens
and encumbrances as of the Closing;
     (xii) OwnerCo LLC is validly existing, in good standing in the State of
Delaware, and is qualified to do business in the Commonwealth of Pennsylvania;
     (xiii) Platinum LeaseCo has good and valid title to all of the outstanding
membership interests in Mezz LeaseCo, which shall be free and clear of all liens
and encumbrances as of the Closing;
     (xiv) Mezz LeaseCo LLC is validly existing and in good standing in the
State of Delaware;
     (xv) Mezz LeaseCo LLC has good and valid title to all of the outstanding
membership interests in LeaseCo LLC, which shall be free and clear of all liens
and encumbrances as of the Closing;

39



--------------------------------------------------------------------------------



 



     (xvi) LeaseCo LLC is validly existing, in good standing in the State of
Delaware, and is qualified to do business in the Commonwealth of Pennsylvania;
     (xvii) Except as set forth on Schedule 9(a)(xvii) to the Seller Parties’
knowledge, neither the Seller Parties nor any Affiliate thereof has received
written notice from any Governmental Authority of (1) any pending violation of
any Applicable Law, including, but not limited to, environmental laws, fire and
building codes and the Americans with Disabilities Act, with respect to the
Hotel, the Real Property or the Improvements, which in any event would
reasonably likely have a material adverse effect on the ownership and use of the
Hotel, or (2) any pending violation, suspension, revocation, or non-renewal of
any license or permit with respect to the Hotel, which in any event would
reasonably likely have a material adverse effect on the ownership and use of the
Hotel;
     (xviii) Except as set forth on Schedule 9(a)(xviii), to the Seller Parties’
knowledge, neither the Seller Parties nor any of their Affiliates are a party to
any pending or threatened action, suit, condemnation or eminent domain
proceeding, or other litigation or proceeding with respect to the Hotel, or
which would be reasonably likely to have a material adverse effect on the Seller
Parties’ ability to consummate the transactions contemplated herein;
     (xix) The Management Agreement has not been further modified or amended and
is in full force and effect. The Seller Parties have delivered a true, correct
and complete copy of the Management Agreement to the Purchaser Parties. All fees
and other amounts due and payable under the Management Agreement have been paid;
and, to Seller Parties’ knowledge, there are no material defaults, disputes,
claims, rights of offset or events which, with the giving of notice or the
passage of time or both, could become material defaults under the Management
Agreement. Neither OwnerCo LLC nor Operating Tenant has given or received any
written notice of any breach or default under the Management Agreement which has
not been cured;
     (xx) None of the Target Parties, OwnerCo LLC, or Operating Tenant have any
employees;
     (xxi) The Seller Parties have delivered a true, correct and complete copy
of the Operating Lease to the Purchaser Parties;
     (xxii) There are no Tenant Leases at the Hotel;
     (xxiii) Except as set listed on Schedule 9(a)(xxiii), neither the Seller
Parties nor any subsidiary thereof is subject to any pending Tax audit by any
Governmental Authority, and to the Seller Parties’ knowledge, there are no
proposed Tax audits of the Seller Parties or any subsidiary thereof;
     (xxiv) Except for in the “Work-in-Progress” as set forth on Schedule
9(a)(xxiv), no construction, repair, remodeling or renovation work

40



--------------------------------------------------------------------------------



 



(other than day-to-day repairs and cosmetic refurbishments) is in progress with
respect to the Hotel;
     (xxv) Except as set listed on Schedule 9(a)(xxv), (i) OwnerCo LLC, LeaseCo
LLC, and each Target Party have each filed all Tax returns required by law to be
filed by it, (ii) all Taxes for which OwnerCo LLC, LeaseCo LLC, or either Target
Party is liable and that are due on or before the Closing Date have been paid or
will be paid in full on or before the Closing Date, and (iii) no written claim
has been received by OwnerCo LLC, LeaseCo LLC, or either Target Party from any
Tax authority in any jurisdiction where such party does not file Tax returns
that it is, or may be, subject to taxation by that jurisdiction.
     (xxvi) The financial statements listed on Schedule 9(a)(xxvi) including
without limitation, the operating statements, general ledger and
reconciliations, (1) were prepared in accordance with the Uniform System of
Accounts as modified according to the schedule attached to Schedule 9(a)(xxvi),
and (2) fairly present in all material respects the financial performance of the
Hotel for the periods reflected therein, except as may be reflected on any
footnotes to such statements or supplemental materials relating thereto, and
(3) are true, accurate and complete in all material respects;
     (xxvii) Attached hereto as Schedule 9(a)(xxvii) is a list of all material
Licenses and Permits, and the Seller Parties have delivered true, correct and
complete copies thereof to the Purchaser Parties;
     (xxviii) Attached hereto as Schedule 9(a)(xxviii) is a list of all Material
Contracts and, to the Seller Parties’ knowledge, all other Contracts, including
all amendments and modifications respectively thereto; and the Seller Parties
have delivered true, correct and complete copies respectively thereof to the
Purchaser Parties. Except as set forth on Schedule 9(a)(xxviii), to the Seller
Parties’ knowledge, neither OwnerCo LLC nor Operating Tenant has given or
received any written notice of any breach or default under any Contracts, which
has not been cured and there are no material defaults or disputes under the
Contracts;
     (xxix) To the Seller Parties’ knowledge, there are no union contracts or
other labor agreements in effect with respect to the Employees;
     (xxx) To the Seller’s Parties’ knowledge, the Hotel is zoned C-5.
     (xxxi) To the Seller Parties’ knowledge, OwnerCo LLC and/or Operating
Tenant own the Personal Property, other than any leased Personal Property under
the Equipment Leases, free of all liens and encumbrances;
     (xxxii) Neither the Seller Parties nor any Person controlling the Seller
Parties is (1) identified on the list of “Specially Designated Nationals or
Blocked Persons” maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), (2) a “Specially Designated National or Blocked
Person”, (3) controlled by the government of any country that is subject to an

41



--------------------------------------------------------------------------------



 



embargo or economic or trade sanctions by the United States government, (4)
acting on behalf of a government of any country that is subject to such an
embargo, and (5) involved in business arrangements or otherwise engaged in
transactions with countries subject to economic or trade sanctions imposed by
the United States government. For the purposes of this Agreement, “Specially
Designated National Blocked Person” means: (x) a person or entity designated by
OFAC from time to time as a “specially designated national or blocked person” or
similar status, (y) a person or entity described in Section 1 of U.S. Executive
Order 13224, issued on September 23, 2001, or (z) a person or entity otherwise
identified by government or legal authority as a person with whom either this
firm or the foundation is prohibited from transacting business. A list of such
designations and the text of the Executive Order are published under the
Internet website address www.ustreas.gov/offices/enforcement/ofac; and
     (xxxiii) The Seller Parties are not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is subject to Title I of
ERISA, a “plan” within the meaning of Section 4975 of the Internal Revenue Code
of 1986, as amended (the “Code”), that is subject to Section 4975 of the Code,
or an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 (as modified by Section 3(42) of ERISA) of any such employee benefit
plan or plans.
     (b) Knowledge. The term “Seller Parties’ knowledge” and words of similar
import as used herein shall mean the actual present knowledge of Robert
Springer, a board member of each Platinum OwnerCo and Platinum LeaseCo. The
Seller Parties are making the foregoing representations and warranties based
upon the actual, current knowledge of the foregoing individuals and shall not be
construed to impose upon such individual any duty to investigate the matter to
which he or she has actual, current knowledge.
     (c) Qualification of Seller Parties’ Representations and Warranties.
Notwithstanding the foregoing, if the Purchaser Parties have notice or knowledge
of a breach of any representation or warranty made by the Seller Parties in this
Agreement (except to the extent related to updates to the representations and
warranties upon a transfer of any Target Interests to any other Seller Party or
any wholly-owned subsidiary of a Seller Party, as permitted by Section 12(j), or
a transfer of any Target Interests to MezzCo or any termination of the agreement
to transfer same, each as permitted pursuant to Section 12(k)) prior to (i) the
expiration of the Due Diligence Period, and the Purchaser Parties nevertheless
elect not to terminate this Agreement pursuant to the Due Diligence Contingency,
or (ii) Closing, and the Purchaser Parties nevertheless proceed to close the
transaction described in this Agreement, such representation or warranty by the
Seller Parties shall be deemed to be qualified or modified to reflect the
Purchaser Parties’ notice or knowledge of such breach. The term “Purchaser
Parties’ knowledge” and words of similar import as used herein shall mean the
actual present knowledge of Thomas C. Fisher, and shall not be construed to
impose upon such individual any duty to investigate the matter for which he has
knowledge.

42



--------------------------------------------------------------------------------



 



     (d) Purchaser Parties’ Representations and Warranties. The Purchaser
Parties hereby represent and warrant to the Seller Parties that, as of the
Effective Date:
     (i) The Purchaser Parties are limited liability companies duly organized
and validly existing under the laws of the State of Delaware;
     (ii) Subject to Purchaser Parties Board Approval, the Purchaser Parties
have the limited liability company power and authority to execute and deliver,
and perform the Purchaser Parties’ obligations under, this Agreement;
     (iii) No voluntary or involuntary actions are pending against the Purchaser
Parties under the bankruptcy laws of the United States or any state thereof and
the Purchaser Parties have not made any general assignment for the benefit of
creditors or permitted the appointment of a receiver of its business or assets;
     (iv) Subject to Purchaser Parties Board Approval, the Purchaser Parties’
execution and delivery of this Agreement, and the performance of the Purchaser
Parties’ obligations hereunder, have been authorized by all necessary limited
liability company action on the part of the Purchaser Parties;
     (v) Subject to Purchaser Parties Board Approval, all necessary consents for
the Purchaser Parties to enter into this Agreement and perform its obligations
hereunder have been obtained and there are no pending actions or investigations
the outcome of which could adversely affect the Purchaser Parties’ ability to
perform the Purchaser Parties’ obligations hereunder;
     (vi) Neither the Purchaser Parties nor any Person controlling the Purchaser
Parties are (1) identified on the list of “Specially Designated Nationals or
Blocked Persons” maintained by OFAC, (2) Specially Designated National or
Blocked Person, (3) controlled by the government of any country that is subject
to an embargo or economic or trade sanctions by the United States government,
(4) acting on behalf of a government of any country that is subject to such an
embargo, and (5) involved in business arrangements or otherwise engaged in
transactions with countries subject to economic or trade sanctions imposed by
the United States government.
     (vii) Each of the Purchase Parties (1) is not a Competitor, (2) is not
generally recognized in the community as being a Person of ill repute or a
Person with whom a prudent business Person would not wish to associate in a
commercial venture, (3) has, together with any other Person having a direct or
indirect ownership interest in Operating Tenant (after giving effect to the
Closing), a net worth of no less than twice the amount of the Minimum Equity
Investment, and (4) is not a Restricted Person.
     (viii) Subject to Purchaser Parties Board Approval, the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby by the Purchaser Parties (x) do not violate any

43



--------------------------------------------------------------------------------



 



provision of, or cause a default under, or result in the acceleration of any
obligation under, any material agreement which will be in effect on and after
the Closing to which the Purchaser Parties is a party or any Applicable Law by
which the Purchaser Parties or the properties, assets, business or operations of
the Purchaser Parties may be bound or affected, and which in any event would
have a material adverse effect on the ability of the Purchaser Parties to
perform it obligations hereunder, (y) do not require the consent or approval of
any Governmental Authority, and (z) do not result in the creation or imposition
of any lien or equity of any kind whatsoever upon, or give to any other person
any interest or right (including any right of termination or cancellation) in or
with respect to, any agreement to which the Purchaser Parties are a party or the
business or operations of the Purchaser Parties or any of its properties or
assets; and
     (ix) This Agreement constitutes, and all other documents required by this
Agreement to be executed by the Purchaser Parties shall constitute when so
executed, the valid and binding obligation of the Purchaser Parties, enforceable
against the Purchaser Parties in accordance with their respective terms, except
to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, moratorium and other principles relating to or limiting the rights
of contracting parties generally.
     (e) Qualification of Purchaser Parties’ Representations and Warranties
Notwithstanding the foregoing, if the Seller Parties have notice or knowledge
prior to Closing of a breach of any representation or warranty made by the
Purchaser Parties in this Agreement and the Seller Parties nevertheless elect to
close the transaction described in this Agreement, such representation or
warranty by the Purchaser Parties shall be deemed to be qualified or modified to
reflect the Seller Parties’ notice or knowledge of such breach.
     10. “As Is” Sale; Release.
     (a) The Purchaser Parties acknowledge, represent, warrant and agree that
(i) the Seller Parties have granted the Purchaser Parties the opportunity to
examine the Target Interests and the Property to become familiar with the
physical condition thereof, and the Purchaser Parties have had the opportunity
to conduct such investigation of the condition and affairs of the Property as
the Purchaser Parties consider appropriate, and the Purchaser Parties
acknowledge that the Purchase Price has been negotiated based on the Purchaser
Parties’ express agreement that there would be no contingencies to each Closing
other than the conditions set forth in Section 3 hereof, (ii) except as
expressly contained in this Agreement (including, without limitation,
Section 9(a) hereof) or in any of the Closing Documents, neither the Seller
Parties nor any of their agents, employees, representatives, accountants,
attorneys, consultants, managers and Affiliates have made any verbal or written
representations, warranties, promises or guaranties whatsoever to the Purchaser
Parties, whether express or implied, (iii) except for the express
representations, warranties and covenants set forth in this Agreement, no
representations, warranties, promises or guaranties have been made with respect
to the Target Interests or

44



--------------------------------------------------------------------------------



 



physical condition (including, without limitation the environmental condition)
or operation of the Property, the actual or projected revenue and expenses of
the Property, the zoning and other laws, regulations and rules applicable to the
Property or the compliance of the Property therewith (including, without
limitation, compliance with any applicable environmental or hazardous wastes
law), the quantity, quality or condition of the articles of Personal Property
and fixtures included in the transactions contemplated hereby, the use or
occupancy of the Property or any part thereof or any other matter or thing
affecting or related to the Property or the transactions contemplated hereby,
except as, and solely to the extent, herein specifically set forth, and
(iv) except for the express representations, warranties and covenants set forth
in this Agreement, the Purchaser Parties have not relied on any statements,
representations, warranties, promises or guaranties or upon any statements made
in any informational brochure with respect to the Property.
     (B) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, THE PURCHASER PARTIES ARE BUYING THE TARGET INTERESTS AND THE
PROPERTY WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, OF ANY KIND WHATSOEVER, BY MANAGER, OWNERCO LLC, OPERATING TENANT,
THE TARGET PARTIES, THE SELLER PARTIES OR THEIR RESPECTIVE AGENTS, BROKERS,
ADVISORS, CONSULTANTS, COUNSEL, EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, OR
AFFILIATES (PAST OR PRESENT). SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE SELLER PARTIES CONTAINED HEREIN, THE PURCHASER PARTIES
AGREE TO ACCEPT THE TARGET INTERESTS AND THE PROPERTY “AS IS”, “WHERE IS” AND
“WITH ALL FAULTS” IN ITS PRESENT CONDITION (INCLUDING ANY LATENT OR PATENT
DEFECTS), SUBJECT TO ORDINARY USE, WEAR, TEAR AND NATURAL DETERIORATION OF THE
PROPERTY BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE. WITHOUT LIMITING THE
FOREGOING, (I) THE PURCHASER PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL IMPLIED WARRANTIES, AND (II) THE PURCHASER PARTIES
ACKNOWLEDGE THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE SELLER PARTIES
EXPRESSLY DISCLAIM AND NEGATE, AS TO PERSONAL PROPERTY, FIXTURES, AND ALL OF THE
OTHER PROPERTY: (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (B) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (C) ANY IMPLIED
OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS; AND (D) ANY
IMPLIED OR EXPRESS WARRANTY WITH RESPECT TO THE CONDITION OF THE PROPERTY OR ANY
PART THEREOF, ITS COMPLIANCE WITH ANY LEGAL REQUIREMENTS, THE PAST OR PROJECTED
FINANCIAL CONDITION, PERFORMANCE, AND OPERATING RESULTS OF THE HOTELS (INCLUDING
INCOME OR EXPENSES THEREOF OR OCCUPANCY RATES THEREFOR) OR THE USES PERMITTED
ON, THE DEVELOPMENT REQUIREMENTS FOR, OR ANY OTHER MATTER OR THING RELATING TO
THE PROPERTY OR ANY PORTION THEREOF.

45



--------------------------------------------------------------------------------



 



     (c) The Purchaser Parties acknowledge that they have, through its agents,
employees, accountants, attorneys, consultants, and other representatives, been
given the opportunity to review all of the documents that constitute Seller
Parties Due Diligence Materials and that the Purchaser Parties expressly ratify
each and every document to the full extent.
     (d) Except as expressly set forth herein and except with respect to any
representation, warranty or obligation or indemnification in this Agreement or
in any of Seller Parties’ Closing Documents that survives Closing, each
Purchaser Party and any Person claiming by, through or under the Purchase
Parties hereby waives its right to recover from and fully and irrevocably
releases the Seller Parties and their respective Affiliates, their respective
members, officers, directors and shareholders (past and present) (“Released
Parties”) from any and all claims that it may now have or hereafter acquire
against any of the Released Parties for any Losses arising from or related to
any matters affecting the Target Interests and the Property, or any portion
thereof, including without limitation, (i) the physical condition of the
Property and/or (ii) the compliance or lack of compliance of the Property with
any Applicable Laws. This release includes claims of which the Purchaser Parties
are presently unaware or which the Purchaser Parties do not presently suspect to
exist which, if known by the Purchaser Parties, would materially affect the
Purchaser Parties’ release to the Released Parties. Without limiting the
generality of the foregoing, but subject to the exception set forth in the first
sentence of this Section 10(d), the Purchaser Parties expressly waive any and
all rights conferred upon them by any Applicable Law which provides that a
release does not extend to claims which the claimant does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the released Party, including,
without limitation, any provisions similar to the following: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.” In this connection and
to the extent permitted by Applicable Law, the Purchaser Parties hereby agree,
represent and warrant, which representation and warranty shall survive Closing,
that the Purchaser Parties realize and acknowledge that factual matters now
unknown to them may have given or may hereafter give rise to causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses which
are presently unknown, unanticipated and unsuspected, and the Purchaser Parties
further agree, represent and warrant, which representation and warranty shall
survive Closing, that the waivers and releases herein have been negotiated and
agreed upon in light of that realization and that the Purchaser Parties
nevertheless hereby intend to release, discharge and acquit the Seller Parties
from any such unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which might in any way be included as a
material portion of the consideration given to the Seller Parties by the
Purchaser Parties in exchange for the Seller Parties’ performance hereunder.
     (e) The Purchaser Parties acknowledge that, to the extent required to be
operative, the disclaimers of warranties contained in this Section 10 are
“conspicuous” disclaimers for purposes of any Applicable Law.

46



--------------------------------------------------------------------------------



 



     (f) The terms of this Section 10shall survive Closing.
     11. SURVIVAL
     (a) Merger. Except as expressly set forth in Section 11(b), all
representations, warranties, covenants, liabilities and obligations shall be
deemed if this Agreement is terminated, not to survive such termination, unless
such termination is the result of claims made thereon.
     (b) Survival of Certain Representations and Warranties. If this Agreement
is terminated, the representations and warranties in Section 9(a)(xxxii) and
Section 9(d)(vi) shall survive such termination until the expiration of the
applicable statute of limitations. If the Closing occurs, (i) the
representations and warranties of the Seller Parties in
Sections 9(a)(i)-9(a)(vii), inclusive, and Sections 9(a)(xxxii) — 9(a)(xxxiii),
inclusive, and the representations and warranties of the Seller Parties in
Section 9(d) shall survive the Closing until the expiration of the applicable
statute of limitations, and (ii) all other representations and warranties of the
Seller Parties in Section 9(a) shall survive the Closing for a period commencing
on the Closing Date and expiring at 5:00 p.m. (Eastern Time) on the date which
is one (1) year after the Closing Date.
     (c) Survival of Covenants and Obligations. If this Agreement is terminated,
only those covenants and obligations to be performed by the Parties under this
Agreement which expressly survive the termination of this Agreement shall
survive such termination. If the Closing occurs, only those covenants and
obligations to be performed by the Parties under this Agreement which expressly
survive the Closing shall survive the Closing.
     12. CONDUCT OF BUSINESS AND OTHER COVENANTS.
     (a) Hotel Operation. Except with prior written consent of the Purchaser
Parties which shall not be unreasonably withheld, conditioned or delayed and
except as may be expressly permitted by this Agreement, prior to the Closing,
the Seller Parties shall cause OwnerCo LLC and/or Operating Tenant to (i) use
commercially reasonable efforts to cause Manager to operate the Hotel in the
Ordinary Course of Business (including, but not limited to, with respect to the
depletion, supply and re-supply of the F&B, Retail Merchandise, FF&E, and
Supplies) and otherwise in accordance in all material respects with the
Management Agreement, (ii) perform its obligations under the Management
Agreement in all material respects, and (iii) not give any approvals requested
by Manager under the Management Agreement, without the prior written consent of
the Purchaser Parties, which consent shall not be unreasonably withheld,
conditioned or delayed and shall be deemed given if not denied if the Seller
Parties, OwnerCo LLC and/or Operating Tenant make a written request therefor
from the Purchaser Parties within one (1) Business Day after Manager’s request
and the Purchaser Parties fail to respond to such request in writing within the
earlier to occur of five (5) Business Days after written request therefor or the
time within which any response would be required under the Management Agreement.

47



--------------------------------------------------------------------------------



 



     (b) Notices of Parties to certain Contracts. The Seller Parties shall cause
OwnerCo LLC and/or Operating Tenant to use commercially reasonable efforts to
obtain consents to the non-Affiliated parties to all Material Contracts and all
other Contracts of which the Seller Parties have knowledge, in each event to the
extent consent is necessary to effectuate a transfer (by change of control as
contemplated hereby) provided that neither OwnerCo LLC nor Operating Tenant
shall be required to exercise any of its remedies under such contracts to obtain
such consents and provided further that the Closing shall not be conditioned on
OwnerCo LLC or Operating Tenant obtaining any such consents; provided, however,
if any Contract requires the consent of the other party for any change in
control of OwnerCo LLC or Operating Tenant and OwnerCo LLC or Operating Tenant
(as applicable) does not obtain such consent prior to the Closing, then upon the
Purchaser Parties’ election, the Seller Parties shall use commercially
reasonable efforts to cause such Contract to be terminated at Closing.
     (c) Pre-Closing Access. Subject to the rights of Manager and any tenants or
occupants, the Seller Parties shall cause OwnerCo LLC and Operating Tenant to
grant to the Purchaser Parties the right and license to enter upon the Hotel
property upon reasonable notice prior to Closing for the purpose of facilitating
the consummation of the transactions contemplated hereby; provided, however,
that (i) the Purchaser Parties shall provide the Seller Parties, OwnerCo LLC and
Operating Tenant with reasonable advance notice (via e-mail or telephone,
anything herein contained to the contrary notwithstanding) of any such access,
(ii) such access shall be subject to the escort of a representative of the
Seller Parties, OwnerCo LLC, Operating Tenant, Manager, or Broker; and
(iii) such access shall not unreasonably interfere with the operation of the
Hotel. Prior to entering the Property to perform any physical non-invasive tests
or studies (except as may have been approved by the Seller Parties in the Seller
Parties’ sole discretion), the Purchaser Parties shall procure and maintain
commercial general liability insurance covering the Seller Parties and their
applicable Affiliates in form and in such amounts as shall be acceptable to the
Seller Parties.
     (d) Tax Contests.
     (i) Pending Proceedings and Proceedings for Taxable Period Terminating
Prior to Closing Date. The Seller Parties shall retain the right (i) to continue
and settle any pending proceeding, and (ii) to commence, continue and settle any
new proceeding to contest any Taxes for any taxable period which terminates
prior to the Closing Date, and shall be entitled to any refunds or abatements of
Taxes awarded in such proceedings. This Section 12(d)(i) shall survive the
Closing.
     (ii) Taxable Period Including the Closing Date. The Seller Parties shall
not commence any new proceeding to contest any Taxes for any taxable period
which includes the Closing Date. Notwithstanding the foregoing, if (i) the
Closing shall be extended beyond the deadline for the appeal of any real estate
taxes, and (ii) the Purchaser Parties make a written request to the Seller
Parties not less than five (5) Business Days prior to such deadline, then the
Seller Parties shall commence and thereafter diligently prosecute a proceeding
to contest such

48



--------------------------------------------------------------------------------



 



real estate taxes until Closing. Except in the case that this Agreement is
terminated by reason of a Seller Parties Default, the Purchaser Parties shall
reimburse the Seller Parties for all costs and expenses incurred by the Seller
Parties in commencing and prosecuting any such contest (subject to the next
succeeding sentence). Any refunds or abatements awarded in such proceedings
shall be used first to reimburse the Party contesting such taxes for the
reasonable costs and expenses incurred by such Party in contesting such taxes,
and the remainder of such refunds or abatements shall be prorated between the
Parties as of the Adjustment Time, and the Party receiving such refunds or
abatements promptly shall pay such prorated amount due to the other Party. This
Section 12(d)(ii) shall survive the Closing.
     (iii) Taxable Period Commencing After Closing Date. The Purchaser Parties
shall have the right to commence, continue and settle any proceedings to contest
Taxes for any taxable period which commences on or after the Closing Date, and
shall be entitled to any refunds or abatements of Taxes awarded in such
proceedings. This Section 12(d)(iii) shall survive the Closing.
     (iv) Cooperation. The Parties shall use commercially reasonable efforts to
cooperate with the Party contesting the Taxes (at no cost or expense to the
Party not contesting the Taxes other than any de minimis cost or expense or any
cost or expense which the requesting Party agrees in writing to reimburse) and
to execute and deliver any documents and instruments reasonably requested by the
Party contesting the Taxes in furtherance of the contest of such Taxes. This
Section 12(d)(iv) shall survive the Closing.
     (e) Tax Returns. The Parties acknowledge that Mezz OwnerCo LLC will no
longer be a disregarded entity as of the date of the transfer described in
Section 12(k) and expect that Mezz OwnerCo LLC will be required to file a final
Philadelphia Business Privilege Tax return as of the Closing Date. If for any
reason Mezz OwnerCo LLC is required to file a Philadelphia Business Privilege
Tax return that includes the Closing Date or any post-Closing period, then the
Parties shall cooperate in the preparation and filing of such tax return.
Spartans Owner shall prepare or cause to be prepared the return and submit it to
Platinum OwnerCo at least forty-five (45) days prior to the due date thereof,
including extensions. Platinum OwnerCo shall have fifteen (15) days to approve
such return’s form and content, which approval shall not be unreasonably
withheld, conditioned or delayed. In the event of a disagreement between the
Parties as to the form and/or content of such return, the matters in dispute
shall be submitted to a mutually acceptable law or accounting firm with
expertise in the Philadelphia Business Privilege Tax whose determination will be
binding upon the Parties. Other than the Philadelphia Business Privilege Tax
return which shall be filed in accordance with this Section 12(e), the Seller
Parties shall prepare and file any returns for Taxes for any taxable period
prior to the Closing Date that are due after the Closing Date. This
Section 12(e) shall survive the Closing.
     (f) Notices and Filings. The Parties shall use commercially reasonable
efforts to cooperate with each other (at no cost or expense to the Party whose
cooperation

49



--------------------------------------------------------------------------------



 



is requested, other than any de minimis cost or expense or any cost or expense
which the requesting Party agrees in writing to reimburse) to provide written
notice to any Person under any Tenant Leases, Material Contracts, and Licenses
and Permits, and to effect any registrations or filings with any Governmental
Authority or other Person, regarding the change in ownership of Target Interests
and the Property. This Section 12(f) shall survive the Closing.
     (g) Audited Financial Statements. Within ten (10) days after the Effective
Date, the Seller Parties shall provide to the Purchaser Parties the Audited
Financial Statements. In addition, throughout the period expiring on the date
three (3) years from and after Closing, the Seller Parties shall make all of the
books and records of the Target Parties, OwnerCo LLC, Operating Tenant and the
Hotel for the years ended December 31, 2007, 2008 and 2009 and interim periods
as required by the rules and regulations of the SEC available to the Purchaser
Parties and the Purchaser Parties’ independent accountants for inspection,
copying and audit at the expense of the Purchaser Parties. The Seller Parties
shall provide the Purchaser Parties and/or their independent accountant with
copies of, or access to, such factual information, accounting records and
financial information as may be reasonably requested by the Purchaser Parties or
their auditors, and in the possession or control of the Seller Parties, to
enable the Purchaser Parties or their affiliates to file reports or registration
statements in compliance with the rules and regulations of the SEC. The Seller
Parties shall also, upon request, supply to the Purchaser Parties letters of
representation to such accountants, in form and substance reasonably
satisfactory to the Purchaser Parties. This Section 12(g) shall survive the
Closing
     (h) Access to Information. After Closing, the Purchaser Parties shall
provide to the officers, employees, agents and representatives of any Seller
Parties Indemnitees reasonable access to (i) the Books and Records with respect
to the Target Parties, OwnerCo LLC, Operating Tenant and the Hotel for the
period prior to the Closing Date, (ii) the Property, and (iii) the Manager
solely to prepare any documents required to be filed by OwnerCo LLC or Operating
Tenant under Applicable Law or to investigate, evaluate and defend any claim,
charge, audit, litigation or other proceeding made by any Person or insurance
company involving any Seller Parties Indemnitee or any Affiliate respectively
thereof; provided, however, that (A) such Seller Parties Indemnitees shall
provide reasonable prior notice to the Purchaser Parties; (B) the Purchaser
Parties shall not be required to provide such access during non-business hours;
(C) the Purchaser Parties shall have the right to accompany the officer,
employees, agents or representatives of such Seller Parties Indemnitees in
providing access to the Books and Records, the Property or Manager as provided
in this Section 12(h); and (D) the Seller Parties shall defend, indemnify and
hold harmless the Purchaser Parties Indemnitees in accordance with Section 14(c)
from and against any Indemnification Loss incurred by any Purchaser Parties
Indemnitees arising from any examinations, tests, investigations or studies of
the Property conducted by the Seller Parties Indemnitees, its employees, agents
or representatives pursuant to this Section 12(h). The Purchaser Parties, at
their cost and expense, shall retain all Books and Records with respect to the
Hotel for a period of seven (7) years after the Closing. This Section 12(h)
shall survive the Closing.

50



--------------------------------------------------------------------------------



 



     (i) Guest Property. The Parties shall arrange for guests at the Hotel to
sign new deposit box or other appropriate receipts on the day before the Closing
Date with respect to baggage, personal property, laundry, valet packages and
other property of guests at the Hotel checked or left in the care of OwnerCo
LLC, Operating Tenant or the Manager by transient hotel guests; and, to the
extent such receipts are not obtained, such property shall be sealed, listed in
an inventory prepared and signed jointly by the parties as of the Closing Date,
and the Purchaser Parties shall be responsible from and after the Closing Date
for all such property listed in said inventory. The Seller Parties shall be
responsible for all items allegedly left at the Hotel by guests prior to Closing
and not listed on said inventory.
     (j) No Transfer of Interests. From and after the Effective Date and until
Closing or any earlier termination of this Agreement, provided that no Purchaser
Parties Default shall be continuing, the Seller Parties shall not, except as
permitted under Section 2(e) in connection with the Roll-Over Option and under
Section 12(k) in connection with a transfer of Target Interests to MezzCo,
transfer, sell, pledge or assign any Target Interests held by the Seller Parties
and shall cause the Target Parties to not transfer, sell, pledge or assign any
membership interests in OwnerCo LLC or LeaseCo LLC held by the Target Parties;
provided, however, that any Seller Party shall be permitted to transfer, sell or
assign all or any portion of the Target Interests held by it to any other Seller
Party or any wholly-owned subsidiary of a Seller Party, provided that no such
transfer, sale or assignment shall relieve the transferring, selling or
assigning Seller Party from its obligations hereunder. In the event any such
transfers described in this Section 12(j) are completed, the Seller Parties
shall be permitted to update the representations and warranties herein set forth
as appropriate to give effect to such transfer.
     (k) Transfer to MezzCo. Prior to the Effective Date, Platinum OwnerCo
agreed to transfer a 0.01% interest in Mezz OwnerCo LLC to MezzCo prior to the
Closing Date. Platinum OwnerCo agrees that if for any reason the transfer is not
completed, Platinum OwnerCo shall assume MezzCo’s obligation to sell such
interests hereunder. In the event such transfer described in this Section 12(k)
is completed, the Seller Parties shall be permitted to update the
representations and warranties herein set forth as appropriate to give effect to
such transfer. In addition, in the event such transfer described in this
Section 12(k) is not completed, the Seller Parties shall be permitted to update
the representations and warranties herein set forth as appropriate to give
effect to the termination of the agreement to transfer.
     (l) Post-Closing Net Worth Requirement. For the period of fifteen
(15) months after the Closing Date (the “Post-Closing Net Worth Period”), the
Seller Parties shall maintain, in the aggregate among all Seller Parties, a net
worth of not less than Six Million and 00/100 Dollars ($6,000,000.00) (the “Net
Worth Amount”); provided, however, that the Seller Parties shall be permitted to
satisfy all or any portion of such Net Worth Amount, from time to time, by
delivering to the Purchaser Parties any combination of a letter of credit from
any financial institution securing the Seller Parties’ post-Closing obligations
hereunder during all or the applicable portion of the Post-Closing Net Worth
Period and/or a guaranty from any other Person guaranteeing the

51



--------------------------------------------------------------------------------



 



Seller Parties’ post-Closing obligations hereunder during all or the applicable
portion of the Post-Closing Net Worth Period, whereupon and during which the
face amount of such letter of credit and/or the net worth of the guarantor shall
be counted dollar for dollar towards the Net Worth Amount independent of any
negative net worth of the Seller Parties for purposes of determining the
collective Net Worth Amount hereunder. For example, if the Seller Parties have a
negative net worth of One Million and 00/100 Dollars (($1,000,000.00)), then the
Net Worth Amount may be satisfied by the Seller Parties delivering to the
Purchaser Parties a letter of credit in the face amount of Three Million and
00/100 Dollars ($3,000,000.00) and a guaranty from a guarantor with a net worth
of Three Million and 00/100 Dollars ($3,000,000.00).
     (m) Further Assurances. From the Effective Date until the Closing or
earlier termination of this Agreement, the Parties shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transaction described in this Agreement, including, without limitation,
(i) obtaining all necessary consents, approvals and authorizations required to
be obtained from any Governmental Authority or other Person under this Agreement
or Applicable Law, and (ii) effecting all registrations and filings required
under this Agreement or Applicable Law. After the Closing, the Parties shall use
commercially reasonable efforts (at no cost or expense to such Party, other than
any de minimis cost or expense or any cost or expense which the requesting Party
agrees in writing to reimburse) to further effect the transaction contemplated
in this Agreement so long as the same do not increase the burdens upon or
decrease the benefits to the parties under this Agreement. The immediately
preceding sentence of this Section 12(m) shall survive the Closing.
     13. LOSS BY FIRE, OTHER CASUALTY OR CONDEMNATION.
     (a) Material Damage or Condemnation. If prior to the Closing, the Hotel is
permanently taken or materially damaged by casualty or condemnation (as material
is defined in Section 13(b) below) the Seller Parties shall promptly give the
Purchaser Parties written notice thereof. The Purchaser Parties shall then have
the right, provided any such material casualty was not caused by the Purchaser
Parties or Purchaser Parties’ Inspectors, or their respective employees or
agents, exercisable by giving written notice to the Seller Parties within ten
(10) Business Days after receiving written notice from the Seller Parties of
such casualty or condemnation either to: (i) terminate this Agreement, in which
case the Deposit shall be refunded to the Purchaser Parties in accordance with
Section 2(d)(ii), and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(ii) accept the Property in its then condition and proceed with Closing without
an abatement of the Purchase Price (but with OwnerCo LLC and/or Operating Tenant
(as applicable) retaining their respective interests in and to any insurance
proceeds which may be payable to OwnerCo LLC and/or Operating Tenant on account
of any such casualty or condemnation as well as any proceeds theretofore paid
and the Purchaser Parties receiving a credit for any deductible under the
applicable insurance policy). If the Purchaser Parties elect to accept the
Property in its then condition under clause (ii) of the preceding sentence, then
the terms and conditions and the rights and obligations of the

52



--------------------------------------------------------------------------------



 



Seller Parties and the Purchaser Parties with respect to the repair of the
Property shall be governed by the terms of the Management Agreement. If the
Purchaser Parties shall fail to deliver the written notice set forth above, then
(y) the Purchaser Parties shall have no right to terminate this Agreement, and
(z) the Parties shall proceed to the applicable Closing with the Purchaser
Parties accepting the Hotel in its then condition without abatement of the
Purchase Price.
     (b) Non-Material Damage or Condemnation. If prior to a Closing, there is
any non-material damage as a result of casualty or condemnation to the Hotel,
the Parties shall proceed to such Closing accepting the Hotel in its then
condition and proceed with the Closing in which case the Seller Parties shall
give the Purchaser Parties a credit at Closing for the cost to repair the Hotel
and the Seller Parties shall retain the right to any insurance proceeds which
may be payable on account of any such casualty or condemnation (and OwnerCo LLC
and Operating Tenant shall assign their rights therein to the Seller Parties).
For purposes of this Agreement, damage to the Hotel or a taking of a portion
thereof shall be deemed to involve a material portion thereof if either (i) the
estimated cost of restoration or repair of such damage or the amount of the
condemnation award with respect of such taking exceeds One Million and 00/100
Dollars ($1,000,000.00) or (ii) any portion of the common areas of the Hotel
cannot be used, which has a material impact on the operation of the Hotel.
     14. INDEMNIFICATION.
     (a) Indemnification by Seller Parties. Subject to the limitations expressly
set forth in this Agreement, the Seller Parties hereby agree to indemnify,
defend and hold harmless the Purchaser Parties Indemnitees from, against and in
respect of any and all actual loss, liability, damage or expense (including
reasonable attorneys’ fees and expenses) (“Losses”) suffered or incurred arising
from, by reason of or in connection with (i) the breach of any express
representations or warranties of the Seller Parties in this Agreement which
expressly survives the Closing or termination of this Agreement (as the case may
be), (ii) the breach by the Seller Parties of any of their covenants or
obligations under this Agreement which expressly survives the Closing or
termination of this Agreement (as the case may be), and (iii) any Seller Parties
Liabilities.
     (b) Indemnification by Purchaser Parties. Subject to the limitations
expressly set forth in this Agreement, the Purchaser Parties hereby agree to
indemnify, defend and hold harmless the Seller Parties Indemnitees from, against
and in respect of any and all Losses suffered or incurred arising from, by
reason of or in connection with (i) any breach of any express representations or
warranties of the Purchaser Parties in this Agreement which expressly survives
the Closing or termination of this Agreement (as the case may be), (ii) any
breach by the Purchaser Parties of any of their covenants or obligations under
this Agreement which expressly survives the Closing or termination of this
Agreement (as the case may be), and (iii) any Purchaser Parties Liabilities.
     (c) Indemnification Procedure. If any claim shall be asserted, or any
action, suit or other proceeding shall be instituted, by a third party against
(i) any Seller Parties Indemnitee, or (ii) any Purchaser Parties Indemnitee
(each of any Seller Parties Indemnitee and Purchaser Parties Indemnitee being an
“Indemnified Party”), with

53



--------------------------------------------------------------------------------



 



respect to any occurrence as to which either the Seller Parties or the Purchaser
Parties (each an “Indemnifying Party”) shall have any indemnity obligation,
respectively, such Indemnified Party shall promptly notify such Indemnifying
Party of the assertion of such claim, or the institution of such action, suit or
proceeding, and tender the defense and settlement or compromise of any such
claim, action, suit or proceeding to such Indemnifying Party for conduct thereof
by such Indemnifying Party (provided that such Indemnifying Party shall timely
commence and diligently continue such defense, settlement or compromise) at such
Indemnifying Party’s sole expense. Indemnifying Party shall have the right to
select counsel, subject to Indemnified Party’s prior written approval, which
approval shall not be unreasonably withheld or delayed. Should any such claim,
action, suit or proceeding result in a final and unappealable judgment,
Indemnifying Party shall promptly pay the same. Indemnified Party agrees to
cooperate with Indemnifying Party to the extent Indemnifying Party may
reasonably request such cooperation. Indemnified Party shall have the right (but
shall not have the obligation), at any time and at its own cost and expense, to
participate in the defense of any such claim, action, suit or proceeding, to be
represented by counsel of its choice and to assert in any such action, suit or
proceeding any counterclaims or cross claims Indemnified Party may have. In the
event Indemnifying Party fails to timely commence the defense, settlement or
compromise of any such claim, action, suit or proceeding or thereafter to
diligently prosecute the defense, settlement or compromise thereof, Indemnified
Party shall have the right (but shall not have the obligation) to defend,
settle, compromise or take such other action as Indemnified Party shall deem
necessary in connection with any such claim, action, suit or proceeding and to
be indemnified for the entire cost thereof from Indemnifying Party, including
without limitation, attorneys’ and experts’ fees and expenses (including those
incurred in connection with appellate proceedings). Indemnifying Party shall
have the right to settle or compromise any such claim, action, suit or
proceeding without the prior written consent of Indemnified Party provided that,
at the time of such settlement or compromise, Indemnifying Party shall satisfy
and discharge any and all liability of Indemnified Party resulting therefrom or
shall post security satisfactory to the Indemnified Party to assure the ultimate
satisfaction and discharge of such liability and such settlement shall not
include any restrictions on operations of the Indemnified Party or Property.
Except as provided in the preceding sentence, Indemnifying Party shall not
settle or compromise any such claim, action, suit or proceeding without the
prior written consent of the Indemnified Party. The failure or delay of
Indemnified Party to notify Indemnifying Party of the institution of any claim,
action, suit or other proceeding shall not negate or otherwise affect the
indemnification obligation of Indemnifying Party except to the extent that
Indemnifying Party shall be prejudiced by the failure or delay of Indemnified
Party to give Indemnifying Party notice of such action, suit or proceeding.
Indemnified Party may not settle any claim covered by this indemnity without
Indemnifying Party’s consent, not to be unreasonably withheld.
     (d) Time Bar on Indemnity Claims. Notwithstanding anything herein to the
contrary, any claim by any Purchaser Parties Indemnitee made subsequent to the
Closing, to the extent permitted hereunder, shall be effective and valid only if
made in writing against the Seller Parties within: (i) with respect to the
representations and warranties of the Seller Parties in
Sections 9(a)(i)-9(a)(vii), inclusive, and

54



--------------------------------------------------------------------------------



 



Sections 9(a)(xxxii) — 9(a)(xxxiii), inclusive, the expiration of the applicable
statute of limitations, and (ii) with respect to all other representations and
warranties of the Seller Parties in Section 9(a), one (1) year after the Closing
Date.
     (e) Indemnity Limitations. Notwithstanding anything herein to the contrary,
the Seller Parties’ liability for all Capped Claims (as hereinafter defined)
shall not exceed an amount equal to Three Million and 00/100 Dollars
($3,000,000.00) in the aggregate (the “Indemnity Cap”). In addition,
notwithstanding anything herein to the contrary, no Purchaser Parties Indemnitee
shall make any Capped Claim and shall not be entitled to any damages or remedies
against the Seller Parties unless and until the aggregate Losses with respect to
all Capped Claims, as determined by a final, unappealable decision of a
competent court that are the basis for any Capped Claims exceed an amount equal
to One Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Indemnity
Threshold”), in the aggregate. In the event the Purchaser Parties Indemnitees’
Losses with respect to any Capped Claims are determined to exceed the Indemnity
Threshold, the Purchaser Parties Indemnitees shall be entitled to make a claim
with respect thereto for the full amount of its Losses (but subject to the
Indemnity Cap). The Purchaser Parties Indemnitees’ remedies pursuant to this
Section 14 shall be the sole remedy of the Purchaser Parties Indemnitees with
respect to Capped Claims. The term “Capped Claim” shall mean any claim by any
Purchaser Parties Indemnitee, to the extent permitted hereunder, for any breach
by the Seller Parties with respect to the representations and warranties set
forth in Sections 9(a)(viii) — Section 9(a)(xxxi), inclusive.
     (f) WAIVER OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE AND RELEASE
ANY RIGHT, POWER OR PRIVILEGE EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER
PARTY ANY PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN PROVIDED, WILL IN
ALL CIRCUMSTANCES BE ADEQUATE. THE FOREGOING WAIVER AND RELEASE SHALL APPLY IN
ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES.
     (g) This Section 14 shall survive Closing.
     15. DEFAULT.
     (a) Seller Parties Default.
     (i) If the Seller Parties default in their obligations to consummate the
Closing in accordance with the terms of this Agreement, in the performance of
any other material obligation of the Seller Parties hereunder (of which default
the Purchaser Parties shall notify the Seller Parties and the Seller Parties
shall have the right to cure such default pursuant to Section 15(b)) (a “Seller
Parties Default”), and no Purchaser Parties Default has occurred which remains
uncured

55



--------------------------------------------------------------------------------



 



then the Purchaser Parties as their sole and exclusive remedy shall have the
right to elect one (1) (but not more than one) of the following remedies:
     (1) Accept such title to Target Interests at Closing as the Seller Parties
are able to cause to be conveyed without abatement of the Purchase Price;
     (2) Terminate this Agreement by written notice to the Seller Parties,
whereupon the giving of such notice by the Purchaser Parties this Agreement will
terminate and be null and void and of no further force and effect, except that
the Purchaser Parties shall be entitled to the Deposit and the Parties hereto
will have no further liability or obligation hereunder, except for such
liabilities or obligations which are expressly stated herein to survive the
termination of this Agreement; or
     (3) Compel specific performance hereunder by the Seller Parties of the
Seller Parties’ material obligations hereunder, provided that, to the extent
that specific performance shall be unavailable to the Purchaser Parties on
account of the nature of the default hereunder by the Seller Parties, the
Purchaser Parties shall have the right to damages in reimbursement of all
third-party, out-of-pocket costs and expenses incurred by the Purchaser Parties
in connection with the transaction contemplated hereby, but not exceeding
$250,000.00 in any event.
     (b) Seller Parties’ Right to Cure. Notwithstanding anything to the contrary
in this Agreement, the Purchaser Parties shall not have the right to exercise
their remedies under Section 15(a) for a Seller Parties Default or
Section 6(b)(xi) for a failure of a Purchaser Parties Closing Condition
(“Purchaser Parties Closing Condition Failure”), unless the Purchaser Parties
have provided written notice to the Seller Parties specifying in reasonable
detail the nature of the Seller Parties Default or Purchaser Parties Closing
Condition Failure (as the case may be), and the Seller Parties have not cured
such Seller Parties Default or Purchaser Parties Closing Condition Failure (as
the case may be) within thirty (30) days after the Seller Parties’ receipt of
such notice (the “Seller Parties Cure Period”), in which case the Closing shall
be postponed until the date which is five (5) Business Days after the expiration
of the Seller Parties Cure Period.
     (c) Limited Recourse. The Purchaser Parties agree that they shall not look
to the Seller Parties’ or any their Affiliate’s directors, officers, employees,
shareholders, members, partners or agents, to enforce the Purchaser Parties’
rights hereunder, and that none of the directors, officers, employees,
shareholders, members, partners, or agents of the Seller Parties or any their
Affiliates (past or present) shall have any personal obligation or liability
hereunder, and that the Purchaser Parties shall not seek to assert any claim or
enforce any of the Purchaser Parties’ rights hereunder against any directors,
officers, employees, shareholders, members, partners, or agents of the Seller
Parties or any of their Affiliates or against any other person, partnership,
limited liability company, corporation or trust, as principal of the Seller
Parties or any of their Affiliates, whether disclosed or undisclosed.

56



--------------------------------------------------------------------------------



 



     (d) Survival. The terms of this Section 15 shall survive each Closing or
earlier termination of this Agreement.
     16. PURCHASER PARTIES’ DEFAULT; LIQUIDATED DAMAGES.
     (a) Purchaser Parties Default. If at any time prior to Closing, the
Purchaser Parties fail to perform any of their covenants or obligations under
this Agreement in any material respect which breach or default is not caused by
a Seller Parties Default (a “Purchaser Parties Default”), then the Seller
Parties, as their sole and exclusive remedy, may elect to (A) terminate this
Agreement by providing written notice to the Purchaser Parties, in which case
the Deposit shall be disbursed to the Seller Parties in accordance with
Section 2(d)(ii), and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(B) proceed to Closing pursuant to this Agreement, in which case the Seller
Parties shall be deemed to have waived such Purchaser Parties Default.
     (b) Purchaser Parties’ Right to Cure Non-Monetary Defaults. Notwithstanding
anything to the contrary in this Agreement, the Seller Parties shall not have
the right to exercise their remedies under Section 16(a) for a non-monetary
Purchaser Parties Default or Section 6(a)(ix) for a failure of any non-monetary
Seller Parties Closing Condition, unless the Seller Parties have provided
written notice to the Purchaser Parties specifying in reasonable detail the
nature of the non-monetary Purchaser Parties Default or non-monetary Seller
Parties Closing Condition failure (as the case may be), and the Purchaser
Parties have not cured such non-monetary Purchaser Parties Default or
non-monetary Seller Parties Closing Condition failure (as the case may be)
within thirty (30) days after the Purchaser Parties’ receipt of such notice (the
“Purchaser Parties Non-Monetary Cure Period”), in which case the Closing shall
be postponed until the date which is five (5) Business Days after the expiration
of the Purchaser Parties Non-Monetary Cure Period or, if such date is not the
first Business Day of a month, then the Seller Parties shall have the right to
further extend the Closing to the next day that is a first Business Day of a
calendar month.
     (c) Purchaser Parties’ Right to Cure Monetary. Notwithstanding anything to
the contrary in this Agreement, the Seller Parties shall not have the right to
exercise their remedies under Section 16(a) for a monetary Purchaser Parties
Default or Section 6(a)(ix) for a failure of any monetary Seller Parties Closing
Condition, unless both (i) the Seller Parties have provided written notice to
the Purchaser Parties specifying in reasonable detail the nature of the monetary
Purchaser Parties Default or monetary Seller Parties Closing Condition failure
(as the case may be), the Purchaser Parties have not cured such monetary
Purchaser Parties Default or monetary Seller Parties Closing Condition failure
(as the case may be) within three (3) Business Days after the Purchaser Parties’
receipt of such notice (the “Purchaser Parties Monetary Cure Period”), and
(ii) the Purchaser Parties have not reimbursed the Seller Parties within the
Purchaser Parties Monetary Cure Period for all expenses, including, but not
limited to, interest expense related to the Mortgage Loan, incurred by the
Seller Parties, the Target Parties, OwnerCo LLC or Operating Tenant due to such
monetary Purchaser Parties Default or monetary Seller Parties Closing Condition
failure, in which case the Closing shall be

57



--------------------------------------------------------------------------------



 



postponed until the date which is one (1) Business Day after the expiration of
the Purchaser Parties Monetary Cure Period or, if such date is not the first
Business Day of a month, then the Seller Parties shall have the right to further
extend the Closing to the next day that is a first Business Day of a calendar
month.
     (d) Liquidated Damages. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE
THAT IN THE EVENT OF A DEFAULT BY THE PURCHASER PARTIES IN THEIR OBLIGATIONS
HEREUNDER ON OR BEFORE THE A CLOSING DATE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE SELLER PARTIES’ ACTUAL DAMAGES WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO ASCERTAIN, THAT THE DEPOSIT REPRESENTS THE PARTIES’ REASONABLE
ESTIMATE OF SUCH DAMAGES, AND THAT SUCH AMOUNT IS NOT UNREASONABLE UNDER THE
CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT WAS MADE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING: (i) THE SELLER PARTIES OR THEIR AFFILIATES WILL
INCUR ADMINISTRATIVE COSTS IN THE NEGOTIATION AND REVIEW OF THIS AGREEMENT AND
OTHER DOCUMENTS RELATING TO THE TRANSACTIONS, AND WILL INCUR DAMAGES BY
WITHDRAWING THE HOTELS FROM THE OPEN MARKET; (ii) THERE ARE IMPORTANT ECONOMIC
AND TAX REASONS FOR THE SELLER PARTIES’ DESIRE TO SELL THE TARGET INTERESTS, BY
THE DATE SPECIFIED FOR CLOSING IN SECTION 2(c)(iii) HEREOF, AND IT WAS THE
PURCHASER PARTIES’ WILLINGNESS TO MEET THIS DEADLINE WHICH, IN PART, CAUSED THE
SELLER PARTIES TO SELECT THE SELLER PARTIES OVER OTHER POTENTIAL PURCHASERS, AND
IT IS UNLIKELY THAT A SALE TO ANOTHER PERSON COULD BE EFFECTED BY SUCH DATE, AT
A PRICE REFLECTING THE TRUE VALUE OF THE TARGET INTERESTS IN THE EVENT OF A
DEFAULT UNDER THIS AGREEMENT BY THE PURCHASER PARTIES; (iii) CERTAIN COSTS AND
OTHER DAMAGES IN AN AMOUNT SUBSTANTIALLY IN EXCESS OF THE DEPOSIT MAY BE
INCURRED BY THE SELLER PARTIES IF THE TRANSACTION CONTEMPLATED HEREBY IS NOT
COMPLETED BY SUCH DATE; AND (iv) THE SELLER PARTIES ARE ENTERING INTO THIS
AGREEMENT WITH THE PURCHASER PARTIES IN RELIANCE UPON THE PURCHASER PARTIES’
COMMITMENT TO CONSUMMATE THE TRANSACTION CONTEMPLATED HEREIN ON OR BEFORE THE
CLOSING DATE. THE PAYMENT OF SUCH AMOUNTS AS LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY.
     (e) Survival. The terms of this Section 16 shall survive each Closing or
earlier termination of this Agreement.
     17. NOTICES.
     (a) Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
Party to be notified, (ii) when sent by confirmed facsimile or e-mail if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (iii) upon receipt if sent by

58



--------------------------------------------------------------------------------



 



registered or certified mail, return receipt requested, postage prepaid, or with
a nationally recognized overnight courier. All communications shall be sent to
the respective Party at the following addresses:
If to the Purchaser Parties to:

c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center, Suite 1530
Bethesda, Maryland 20814
Attn: Mr. Thomas C. Fisher
Facsimile No. (240) 396-5763
E-Mail: tfisher@pebblebrookhotels.com
with a required copy to:
Honigman Miller Schwartz and Cohn LLP
38500 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304
Attention: J. Adam Rothstein, Esq.
Facsimile No. (248) 566-8479
E-mail: jrothstein@honigman.com
If to the Seller Parties to:
c/o GEM Realty Capital, Inc.
900 N. Michigan Ave., Suite 1450
Chicago, IL 60611
Attn: Craig Caffarelli
Facsimile No. 312-915-2901
c/o Whitehall Street Real Estate Funds
Goldman Sachs
85 Broad Street, 10th Floor
New York, NY 10004
Attn: Robert Springer
         Peter Weidman
Facsimile No. 212-357-5505
with a required copy to:
Kirkland & Ellis LLP
300 N. LaSalle
Chicago, IL 60654
Attn: Brian E. Davis, Esq.
Facsimile No. 312-862-2200

59



--------------------------------------------------------------------------------



 



or to such other address as the person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein.
     18. MISCELLANEOUS.
     (a) Governing Law. This Agreement was drawn and negotiated in the
Commonwealth of Pennsylvania, and the Parties hereto agree that the Commonwealth
of Pennsylvania has a substantial relationship to the Parties and to the
underlying transaction embodied by this Agreement. Accordingly, the Parties
hereto have elected that this Agreement shall be governed by, interpreted under
and construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania applicable to contracts made and performed in the Commonwealth of
Pennsylvania, without regard to the principles thereof regarding conflict of
laws, and any applicable laws of the United States of America. To the fullest
extent permitted by Applicable Law, each of the Parties unconditionally and
irrevocably waives any claim to assert that the law of any other jurisdiction
governs this Agreement, the Closing Documents executed and delivered by the
Parties hereunder or title matters. Any legal suit, action or proceeding arising
out of or relating to this Agreement shall be instituted solely in any Federal
or State court in the Commonwealth of Pennsylvania and each Party to this
Agreement waives any objections which it may now or hereafter have based on
venue and/or forum non conveniens of any such suit, action or proceeding, and
hereby irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding. Each party does hereby designate and appoint the Persons
set forth opposite such party in the notice provisions of Section 17(a) as
(collectively) the authorized agent to accept and acknowledge on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any Federal or State court in the Commonwealth of Pennsylvania and
agrees that service of process upon said agent at said address and written
notice of said service mailed or delivered to such party in the manner provided
herein shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding in the Commonwealth of
Pennsylvania. Each Party (x) shall give prompt notice to the other Party of any
changed address of itself or its authorized agent hereunder, (y) may at any time
and from time to time designate a substitute authorized agent (which substitute
agent and office shall be designated as the person and address for service of
process).
     (b) Possession. OwnerCo LLC and Operating Tenant shall remain in possession
of the Real Property, subject to the Permitted Exceptions, and tangible Personal
Property upon completion of the Closing.
     (c) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the successors and assigns of the Parties hereof.
Notwithstanding the foregoing, the Purchaser Parties shall not assign their
rights, or any part thereof, under this Agreement or delegate the Purchaser
Parties’ duties hereunder, without the prior written consent of the Seller
Parties, which consent may be withheld, delayed and conditioned by the Seller
Parties, in their sole and absolute discretion; provided, however, the Purchaser
Parties may assign their rights under this Agreement to any entity controlled by
Pebblebrook Hotel Trust, a Maryland real estate investment trust, without the
Seller Parties’ consent. The Seller Parties may assign their rights, or any part

60



--------------------------------------------------------------------------------



 



thereof, to an Affiliate of the Seller Parties, without the prior consent of the
Purchaser Parties. No assignment of this Agreement by a Party shall relieve such
Party of its obligations hereunder.
     (d) Entire Agreement. This Agreement, together with the exhibits hereto,
and the Closing Documents, constitute the entire agreement of the Parties
regarding the subject matter of this Agreement and all prior or contemporaneous
agreements, understandings, representations and statements, oral or written, are
hereby merged herein, including, without limitation, the Letter of Intent.
     (e) Severability. If any term or provision of this Agreement or the
application thereof to any Persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to Persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby and each
remaining term and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by Applicable Law.
     (f) Amendment and Waiver. This Agreement may not be modified, amended,
altered, extended or supplemented except by written agreement executed and
delivered by the Parties.
     (g) Delays or Omissions. The failure of any Party hereto to enforce at any
time any of the provisions of this Agreement shall in no way be construed as a
waiver of any of such provisions, or the right of any Party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.
     (h) Consent. All consents required herein shall not be unreasonably
withheld, delayed or conditioned unless specifically stated otherwise herein.
     (i) Recordation of Agreement. The Parties shall not record this Agreement
or any memorandum or notice hereof (subject to filings required to be made with
the SEC (defined below) as described below).
     (j) Headings; Article, Section and Exhibit and Schedule References. The
Article and Section headings used herein are for reference purposes only and do
not control or affect the meaning or interpretation of any term or provision
hereof. All references in this Agreement to Articles, Sections and Schedules are
to the Articles and Sections hereof and the Schedules annexed hereto, unless
otherwise expressly stated.
     (k) No Other Parties. The representations, warranties and agreements of the
Parties contained herein are intended solely for the benefit of the Parties to
whom such representation, warranties or agreements are made (and their permitted
assigns), and shall confer no rights hereunder, whether legal or equitable, in
any other party, and no other party shall be entitled to rely thereon; provided,
however, that the Indemnified Parties which are not Parties are intended
third-party beneficiaries with respect to, and

61



--------------------------------------------------------------------------------



 



shall have the right to enforce the provisions relating to, any express
indemnification set forth herein in favor of such Indemnified Parties.
     (l) Third-Party Beneficiaries. This Agreement shall not confer any
third-party beneficiary status to any Person other than (i) the Target Parties,
OwnerCo LLC, and Operating Tenant, which shall be express beneficiaries of all
covenants, representations and warranties, and obligations owing by the
Purchaser Parties hereunder, and (ii) any Seller Parties Indemnitee, and any
Purchaser Parties Indemnitee, any in such case solely to the extent expressly
provided herein.
     (m) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and all of which taken together
shall constitute but one agreement.
     (n) Confidentiality.
     (i) Except as required by law, including the regulations of the Securities
and Exchange Commission (“SEC”), neither the Purchaser Parties nor their
Affiliates shall issue any press release or public disclosure regarding the
Seller Parties or the Hotel that includes a reference to, or uses the name of
the Seller Parties, the Target Parties, OwnerCo LLC, Operating Tenant or Manager
or any Affiliate respectively thereof, or the Hotel, without the prior written
consent of the Seller Parties. Neither the Seller Parties nor their Affiliates
shall issue any press release regarding the Purchaser Parties or any Affiliate
thereof that includes a reference to, or uses the name of the Purchaser Parties
or any such Affiliate, without the prior written consent of the Purchaser
Parties. In addition, neither Party nor their respective Affiliates may make a
filing or other public disclosure with any Governmental Authority that includes
a disclosure that is inconsistent with or outside the scope of this Agreement or
any of the transactions contemplated hereby without the prior written consent of
the other Party. Notwithstanding the foregoing or anything herein contained to
the contrary, at any time following the Effective Date, the Purchaser Parties
may file with the SEC in its 8-K and 10-Q and other required filings information
regarding the transaction contemplated by this Agreement (including a copy of
this Agreement), without the prior written consent of the Seller Parties.
     (ii) The Purchaser Parties represent, warrant and agree that the Purchaser
Parties have and shall maintain all information received or obtained by the
Purchaser Parties regarding the Seller Parties and their Affiliates, the
Property and the transaction contemplated by this Agreement (including, without
limitation, the Seller Parties Due Diligence Materials) in strict confidence
(the “Confidential Information”) and, prior to the Closing, shall not disclose
any such Confidential Information to third parties or use such Confidential
Information for any purpose other than to evaluate the Purchaser Parties’
interest in their acquisition of the Hotel and the transaction contemplated
hereby to the extent provided for in this Agreement. The Seller Parties
represent, warrant and agree that the Seller Parties have and shall maintain all
information received or obtained by the Seller Parties regarding the Purchaser
Parties, their Affiliates and

62



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement in strict confidence and shall
not disclose any such Confidential Information to third parties or use such
Confidential Information for any purpose other than to evaluate the transaction
contemplated hereby to the extent provided for in this Agreement.
Notwithstanding the foregoing, each Party may provide such information to
(a) its stockholders, partners, investors, lenders, members, directors,
officers, employees, agents, attorneys, accountants and Affiliates (to the
extent such disclosure reasonably relates to the transaction contemplated by
this Agreement and such Persons agree to comply with the terms of this Section
18(n)(ii) or (b) its financial advisors and other professional advisors who
agree to comply with the terms of this Section 18(n)(ii). The foregoing
agreements shall not apply to any Confidential Information that (1) is or
becomes publicly available through no fault of a Party, or any Person with whom
such Party shared Confidential Information, (2) is received from a third-party
and not, to the knowledge of the disclosing Party, through violation of any
confidentiality agreement, (3) is independently obtained by such Party without
reference to the Confidential Information, or (4) such Party is legally required
to disclose; provided, however, that if any Party is requested or ordered to
disclose any such information pursuant to any court or other government order or
in connection with any other applicable legal procedure, it shall provide the
other Party with prompt notice of any such request or order so that the other
Party may seek an appropriate protective order. Each Party acknowledges that any
use or disclosure of the Confidential Information would cause irreparable injury
to the other Party, and that in the event of a violation by any other Party of
the provisions of this Section 18(n)(ii) the other Party’s remedies at law would
not be adequate. Accordingly, in such event, any aggrieved Party may proceed and
protect its rights by an action in equity for specific performance or for
injunction against the violation hereof. If the Closing fails to occur for any
reason, each Party promptly shall return to the other Party (and shall cause the
other Party’s Affiliates, agents, representatives, consultants, lenders,
prospective investors and attorneys to return to such other Party) all documents
and other materials delivered to such Party by or on behalf of such Party,
together with all copies thereof. Notwithstanding the foregoing or anything
herein contained to the contrary, at any time following the Effective Date, the
Purchaser Parties may file with the SEC in its 8-K and 10-Q and other required
filings information regarding the transaction contemplated by this Agreement
(including a copy of this Agreement), and the same shall not be deemed a
violation of the foregoing.
     (o) Waiver of Trial by Jury. NO PARTY SHALL HAVE THE RIGHT TO SEEK A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND EACH WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE TERMS OF THIS AGREEMENT OR ANY CLOSING DOCUMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO

63



--------------------------------------------------------------------------------



 



ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. ANY PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH PARTY HERETO.
     (p) Time of the Essence. Time shall be of the essence with respect to the
Parties’ obligations to consummate the transactions contemplated by this
Agreement.
     (q) Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement the prevailing Party in such dispute
shall be entitled to recover from the losing Party all fees, costs and expenses
of enforcing any right of such prevailing Party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
     (r) Broker.
     (i) The Seller Parties represent and warrant to the Purchaser Parties that
neither the Seller Parties nor any of their Affiliates have hired, retained or
dealt with any broker, finder, consultant or intermediary in connection with the
negotiation, execution or delivery of this Agreement or the transactions
contemplated hereby, other than Hodges Ward Elliott. The Seller Parties shall
indemnify the Purchaser Parties Indemnitees from and against any claim of any
broker, finder, consultant or intermediary made in connection with the
negotiation, execution or delivery of this Agreement or the transactions
contemplated hereby to the extent claiming by or through the Seller Parties or
any of their Affiliates. The Seller Parties shall be solely responsible for any
commission or fees due Hodges Ward Elliott in connection with the transactions
set forth herein.
     (ii) The Purchaser Parties represent and warrant to the Seller Parties that
neither the Purchaser Parties nor any Affiliate thereof has hired, retained or
dealt with any broker other than Hodges Ward Elliott (who shall be paid a
commission pursuant to a separate agreement between the Seller Parties and
Hodges Ward Elliott), finder, consultant or intermediary in connection with the
negotiation, execution or delivery of this Agreement or the transactions
contemplated hereby. The Purchaser Parties shall indemnify the Seller
Indemnities from and against any claim of any broker, finder, consultant or
intermediary made in connection with the negotiation, execution or delivery of
this Agreement or the transactions contemplated hereby to the extent claiming by
or through the Purchaser Parties or any Affiliate thereof.
     (iii) The provisions of this Section 18(r) shall survive each Closing and
any termination of this Agreement.

64



--------------------------------------------------------------------------------



 



     (s) Closing on Business Day. Notwithstanding anything herein to the
contrary, if the date set for Closing is not a Business Day, then the Closing
shall occur on the Business Day immediately following such day.
     (t) Real Estate Recovery Fund. A Real Estate Recovery Fund exists to
reimburse a person who has obtained a final civil judgment against a
Commonwealth real estate licensee owing to fraud, misrepresentations or deceit
in a real estate transaction and who has been unable to collect the judgment
after exhausting legal and equitable remedies. Details about the Fund may be
obtained by calling the State Real Estate Commission at (717) 783-3658.

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the Effective Date.

            SELLER PARTIES

PLATINUM OWNERCO, LLC, a Delaware
limited liability company
      By:   /s/ Barry Malkin         Name:   Barry Malkin         PLATINUM
LEASECO, LLC, a Delaware
limited liability company
      By:   /s/ Barry Malkin         Name:   Barry Malkin         SOUTH 17TH
STREET INTERMEZZCO,
LLC, a Delaware limited liability company


By: Platinum OwnerCo, LLC, a Delaware
limited liability company, its sole member
 

            By:   /s/ Barry Malkin         Name:   Barry Malkin      

[Seller Parties Signature Page to Membership Interest Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            PURCHASER PARTIES

SPARTANS OWNER LLC, a Delaware
limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher        
SPARTANS LESSEE LLC, a Delaware
limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher      

[Purchaser Parties Signature Page to Membership Interest Purchase Agreement]

 